EXECUTION COPY

EXHIBIT 10(b)

 

 

364 DAY CREDIT AGREEMENT

dated as of May 7, 2003

among


CLECO POWER LLC,
as Borrower

The Lenders Party Hereto

BANK ONE, NA,
as Syndication Agent

WESTLB AG, NEW YORK BRANCH
as Documentation Agent

and

THE BANK OF NEW YORK,
as Administrative Agent
                                                                                                                 

BNY CAPITAL MARKETS, INC.,
as Lead Arranger and Book Runner

 

Bryan Cave LLP
245 Park Avenue
New York, New York 10167

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS
 

Page

ARTICLE 1.
 

DEFINITIONS

1
 

     Section 1.1

Defined Terms

1

     Section 1.2

Terms Generally

15

     Section 1.3
 

Accounting Terms

16
 

ARTICLE 2.
 

AMOUNT AND TERMS OF LOANS

16
 

     Section 2.1

Revolving Credit Loans

16

     Section 2.2

Notes

16

     Section 2.3

Revolving Credit Loans; Procedure

16

     Section 2.4

Competitive Bid Loans; Procedure

18

     Section 2.5

Termination, Reduction and Increase of Aggregate Commitments

20

     Section 2.6

Prepayments of the Loans

21

     Section 2.7

Conversions and Continuations

21

     Section 2.8

Letters of Credit

23

     Section 2.9

Interest Rate and Payment Dates

26

     Section 2.10

Substituted Interest

27

     Section 2.11

Taxes

28

     Section 2.12

Increased Costs; Illegality

29

     Section 2.13

Break Funding Payments

31

     Section 2.14

Lenders' Records

31

     Section 2.15

Extension of Commitment Period and Maturity Date

31

     Section 2.16
 

Substitution of Lender

31
 

ARTICLE 3.
 

FEES; PAYMENTS

33
 

     Section 3.1

Fees

33

     Section 3.2
 

Pro Rata Treatment and Application of Principal Payments

34
 

ARTICLE 4.
 

REPRESENTATIONS AND WARRANTIES

35
 

     Section 4.1

Subsidiaries; Capitalization

35

     Section 4.2

Existence and Power

35

     Section 4.3

Authority

36

     Section 4.4

Binding Agreement

36

     Section 4.5

 Litigation and Regulatory Proceedings

36

     Section 4.6

Required Consents

36

     Section 4.7

No Conflicting Agreements, Compliance with Laws

37

     Section 4.8

Governmental Regulations

37

     Section 4.9

Federal Reserve Regulations; Use of Loan Proceeds

37

     Section 4.10

Plans

37

     Section 4.11

Financial Statements

38

     Section 4.12

Property

38

     Section 4.13
 

Environmental Matters

38
 

ARTICLE 5.
 

CONDITIONS TO EFFECTIVENESS

39
 

     Section 5.1

Evidence of Action

39

     Section 5.2

This Agreement

39

     Section 5.3

Notes

39

     Section 5.4

Approvals

39

     Section 5.5

Certain Agreements

40

     Section 5.6

Opinion of Counsel to the Borrower

40

     Section 5.7

Terminating Indebtedness

40

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS
(continued)

Page

     

     Section 5.8

2003 Senior Notes

40

     Section 5.9

Compliance; Officer's Certificate

40

     Section 5.10
 

Fees and Expenses

40
 

ARTICLE 6.
 

CONDITIONS OF LENDING ‑ ALL LOANS

41
 

     Section 6.1

Compliance

41

     Section 6.2

Credit Request; Competitive Bid Request

41

     Section 6.3 

Law

41

     Section 6.4
 

Other Documents

41
 

ARTICLE 7.
 

AFFIRMATIVE COVENANTS

41
 

     Section 7.1

Financial Statements

41

     Section 7.2

Certificates; Other Information

42

     Section 7.3

Legal Existence

43

     Section 7.4

Taxes

43

     Section 7.5

Insurance

43

     Section 7.6

Payment of Indebtedness and Performance of Obligations

44

     Section 7.7

Condition of Property

44

     Section 7.8

Observance of Legal Requirements

44

     Section 7.9

Inspection of Property; Books and Records; Discussions

44

     Section 7.10

Licenses, Intellectual Property

45

     Section 7.11

Financial Covenants

45

     Section 7.12

Material/Immaterial Designation of Subsidiaries

45

     Section 7.13
 

Use of Proceeds

45
 

ARTICLE 8.
 

NEGATIVE COVENANTS

46
 

     Section 8.1

Liens

46

     Section 8.2

Merger, Consolidation, Purchase or Sale of Assets, Etc.

48

     Section 8.3

Loans, Advances, etc.

49

     Section 8.4
 

Amendments, etc. of Certain Agreements

50
 

ARTICLE 9.
 

EVENTS OF DEFAULT

50
 

ARTICLE 10.
 

THE ADMINISTRATIVE AGENT

52
 

     Section 10.1

Appointment

52

     Section 10.2

Delegation of Duties

53

     Section 10.3

Exculpatory Provisions

53

     Section 10.4

Reliance by Administrative Agent

53

     Section 10.5

Notice of Default

54

     Section 10.6

Non Reliance on Administrative Agent and Other Lenders

54

     Section 10.7

Administrative Agent in Its Individual Capacity

54

     Section 10.8
 

Successor Administrative Agent

54
 

ARTICLE 11.
 

OTHER PROVISIONS

55
 

     Section 11.1

Amendments and Waivers

55

     Section 11.2

Notices

56

     Section 11.3

Survival

56

     Section 11.4

Expenses; Indemnity; Damage Waiver

57

(ii)

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS
(continued)

Page

     

     Section 11.5

Lending Offices

58

     Section 11.6

Assignments and Participations

58

     Section 11.7

Counterparts; Integration; Effectiveness

60

     Section 11.8

Severability

60

     Section 11.9

Right of Set off

60

     Section 11.10

Governing Law; Jurisdiction; Consent to Service of Process

61

     Section 11.11

WAIVER OF JURY TRIAL

61

     Section 11.12

Headings

62

 

SCHEDULES:

Schedule 1.1

List of Existing Letters of Credit

Schedule 4.1

List of Subsidiaries

Schedule 4.5

List of Litigation and Regulatory Proceedings

Schedule 4.13

List of Environmental Matters

Schedule 8.1

List of Existing Liens

EXHIBITS:

Exhibit A

List of Commitments

Exhibit B

Form of Note

Exhibit C

Form of Credit Request

Exhibit D

Form of Competitive Bid Request

Exhibit E

Form of Invitation to Bid

Exhibit F

Form of Competitive Bid

Exhibit G

Form of Competitive Bid Accept/Reject Letter

Exhibit H

Form of Competitive Bid Loan Confirmation

Exhibit I

Form of Notice of Conversion/Continuation

Exhibit J

Form of Assignment and Acceptance Agreement

Exhibit K

Form of Opinion of Counsel to the Borrower

Exhibit L

Form of Increase Supplement

Exhibit M

Form of Compliance Certificate

 

(iii)

--------------------------------------------------------------------------------


 

              364 DAY CREDIT AGREEMENT, dated as of May 7, 2003, by and among
CLECO POWER LLC, the Lenders party hereto, BANK ONE, NA, as syndication agent
hereunder, WESTLB AG, NEW YORK BRANCH, as documentation agent hereunder, and THE
BANK OF NEW YORK, as Administrative Agent for the Lenders hereunder.


ARTICLE 1.    DEFINITIONS


SECTION 1.1           DEFINED TERMS

                         As used in this Agreement, terms defined in the
preamble have the meanings therein indicated, and the following terms have the
following meanings:

                         "ABR Advances": the Revolving Credit Loans (or any
portions thereof) at such time as they (or such portions) are made and/or being
maintained at a rate of interest based upon the Alternate Base Rate.

                         "Accountants": PricewaterhouseCoopers, L.L.P. (or any
successor thereto), or such other firm of certified public accountants of
recognized national standing selected by the Borrower.

                         "Administrative Agent": BNY, in its capacity as
administrative agent for the Lenders hereunder.

                         "Administrative Questionnaire": an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                         "Advance": with respect to a Revolving Credit Loan, an
ABR Advance or a Eurodollar Advance, as the case may be.

                         "Affected Advance": as defined in Section 2.10.

                         "Affiliate": with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with the Person
specified.

                         "Agents": collectively, the Administrative Agent, the
Syndication Agent and the Documentation Agent.

                         "Aggregate Commitments": on any date, the sum of all
Commitments on such date.  The initial amount of the Aggregate Commitments on
the Agreement Date is $80,000,000.

                         "Agreement": this 364 Day Credit Agreement.

                         "Agreement Date": the first date appearing in this
Agreement.

                         "Alternate Base Rate": on any date, a rate of interest
per annum equal to the higher of (i) the Federal Funds Rate in effect on such
date plus 1/2 of 1% or (ii) the BNY Rate in effect on such date.

                         "Applicable Facility Fee Percentage": with respect to
the amount of the Aggregate Commitments, at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
below next to such Pricing Level, subject to the provisos set forth below:

--------------------------------------------------------------------------------


 

Pricing Level



Applicable
Facility Fee
Percentage



Pricing Level I

0.150%

Pricing Level II

0.200%

Pricing Level III

0.250%

Pricing Level IV

0.300%

Pricing Level V

0.500%

Pricing Level VI

0.625%

                         Changes in the Applicable Facility Fee Percentage
resulting from a change in the Pricing Level shall become effective on the
effective date of any change in the Senior Debt Rating from S&P or Moody's. 
Notwithstanding anything herein to the contrary, in the event of a split in the
Senior Debt Rating from S&P and Moody's that would otherwise result in the
application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Facility Fee Percentage shall be
determined using the Pricing Level within which the lower of the two rating
categories would otherwise fall.

                         "Applicable Lending Office": in respect of any Lender,
(i) in the case of such Lender's ABR Advances and Competitive Bid Loans, its
Domestic Lending Office or (ii) in the case of such Lender's Eurodollar
Advances, its Eurodollar Lending Office.

                         "Applicable Margin":

                         (a)        subject to the provisions of clause (b)
below, with respect to the unpaid principal amount of Eurodollar Advances and LC
Fees at all times during which the applicable Pricing Level set forth below is
in effect, the percentage set forth below next to such Pricing Level, subject to
the provisos set forth in clause (d) below:

 

Pricing Level



Applicable
Margin



Pricing Level I

0.725%

Pricing Level II

0.800%

Pricing Level III

1.000%

Pricing Level IV

1.325%

Pricing Level V

1.500%

Pricing Level VI

2.375%

                         (b)        in the event that the Borrower exercises its
option under Section 2.15(b) to extend the Maturity Date, the Applicable Margins
set forth in clause (a) above shall be increased by (i) for so long as the
Senior Debt Rating is BBB‑ or higher by S&P and Baa3 or higher by Moody's and no
Event of Default has occurred and is continuing, 1.00%, and (ii) for so long as
the Senior Debt Rating is lower than BBB‑ by S&P or Baa3 by Moody's or an Event
of Default has occurred and is continuing, 1.50%.

                         (c)        Changes in the Applicable Margin resulting
from a change in the Pricing Level shall become effective on the effective date
of any change in the Senior Debt Rating from S&P or Moody's.  Notwithstanding
anything herein to the contrary, in the event of a split in the Senior Debt
Rating from S&P and Moody's that would otherwise result in the application of
more than one Pricing

-2-

--------------------------------------------------------------------------------


Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Margin shall be determined using the Pricing Level within which the lower of the
two rating categories would otherwise fall.

                         "Approved Fund": with respect to any Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

                         "Asset Sale": any sale, transfer or other disposition
by the Borrower or any of the Material Subsidiaries to any Person of any
Property (including any Stock or other securities of another Person) of the
Borrower or any of the Material Subsidiaries, other than inventory or accounts
receivables or other receivables sold, transferred or otherwise disposed of in
the ordinary course of business, provided that, notwithstanding anything in this
definition to the contrary, for purposes of the Loan Documents, the term "Asset
Sale" shall not include the creation or granting of any Lien other than a
conditional sale or other title retention arrangement.

                         "Assignment and Acceptance Agreement": an assignment
and acceptance agreement executed by a Lender and an assignee (with the consent
of any party whose consent is required by Section 11.6), and accepted by the
Administrative Agent, substantially in the form of Exhibit J.

                         "Bid Rate": as defined in Section 2.4(b).

                         "BNY": The Bank of New York.

                         "BNY Rate": the rate of interest per annum publicly
announced from time to time by BNY as its prime commercial lending rate at its
principal office in New York City; each change in the BNY Rate being effective
from and including the date such change is publicly announced as being
effective. The BNY Rate is not intended to be lowest rate of interest charged by
BNY in connection with extensions of credit to borrowers.

                         "Borrower": Cleco Power LLC, a Louisiana limited
liability company.

                         "Borrowing Date": any Business Day on which (i) the
Lenders make Revolving Credit Loans in accordance with a Credit Request, (ii)
one or more Lenders make Competitive Bid Loans pursuant to Competitive Bids
which have been accepted by the Borrower or (iii) the Issuing Bank issues a
Letter of Credit or a Letter of Credit is renewed, extended or amended.

                         "Business Day": for all purposes other than as set
forth in clause (ii) below, (i) any day other than a Saturday, a Sunday or a day
on which commercial banks located in New York City are authorized or required by
law or other governmental action to close and (ii) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Advances, any day which is a Business Day described in clause (i)
above and which is also a day on which dealings in foreign currency and exchange
and Eurodollar funding between banks may be carried on in London, England.

                         "Capital Lease Obligations": with respect to any
Person, obligations of such Person with respect to leases which, in accordance
with GAAP, are required to be capitalized on the financial statements of such
Person.

                         "Change in Law": (i) the adoption of any law, rule or
regulation after the Agreement Date, (ii) any change in any law, rule or
regulation or in the interpretation or application thereof by any

-3-

--------------------------------------------------------------------------------


Governmental Authority after the Agreement Date or (iii) compliance by any
Credit Party (or, for purposes of Section 2.12(b), by any lending office of such
Credit Party or by such Credit Party's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Agreement Date.

                         "Change in Control": the occurrence of any of the
following: (i) the consummation of any transaction the result of which is that
any "person" or "group" (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) becomes the "beneficial owner" (as such term is
defined in Rule 13d‑3 under the Securities Exchange Act of 1934) of more than
50% of the total voting power in the aggregate of all classes of the Voting
Securities of the Parent then outstanding, (ii) the occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither nominated by the board of directors of the Parent nor
appointed by directors so nominated or (iii) any change of control, fundamental
change or any similar circumstance which, under the documentation evidencing or
governing any other Indebtedness of the Borrower or any of the Subsidiaries of
$15,000,000 or more results in an obligation of the Borrower or such Subsidiary
to prepay, purchase, offer to purchase, redeem or defease any such Indebtedness.

                         "CLECO Mortgage": the Indenture of Mortgage, dated as
of July 1, 1950, made by the Borrower to Bank One Trust Company, N.A., as
Trustee.

                         "Closing Date": the date on which the conditions
specified in Article 5 are satisfied (or waived in accordance with Section
11.1).

                         "Code": the Internal Revenue Code of 1986.

                         "Commitment": with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder in an aggregate outstanding amount
not exceeding the amount of such Lender's Commitment as set forth on Exhibit A,
in the initial Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent, or in the Assignment and Acceptance
Agreement pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such Commitment may be increased or reduced from time to time
pursuant to Section 2.5 or pursuant to assignments by or to such Lender pursuant
to Section 11.6.

                         "Commitment Percentage": as of any date and with
respect to each Lender, the percentage equal to a fraction (i) the numerator of
which is the Commitment of such Lender on such date (or, if there are no
Commitments on such date, on the last date upon which one or more Commitments
were in effect), and (ii) the denominator of which is the sum of the Commitments
of all Lenders on such date (or, if there are no Commitments on such date, on
the last date upon which one or more Commitments were in effect).

                         "Commitment Period": the period from the Agreement Date
until the day before the Commitment Termination Date.

                         "Commitment Termination Date": the day which is 364
days after the Agreement Date (or, if such date is not a Business Day, the
Business Day immediately preceding such day), as the same may be extended from
time to time in accordance with Section 2.15(a), or such earlier date on which
the Aggregate Commitments shall terminate in accordance with Section 2.5 or
Article 9.

                         "Competitive Bid": an offer by a Lender, in the form of
Exhibit F, to make a Competitive Bid Loan.

-4-

--------------------------------------------------------------------------------


                         "Competitive Bid Accept/Reject Letter": a notification
given by the Borrower pursuant to Section 2.4 in the form of Exhibit G.

                         "Competitive Bid Loan": each Loan from a Lender to the
Borrower pursuant to Section 2.4.

                         "Competitive Bid Loan Confirmation": a confirmation by
the Administrative Agent to a Lender of the acceptance by the Borrower of any
Competitive Bid (or Portion thereof) made by such Lender, substantially in the
form of Exhibit H.

                         "Competitive Bid Request": a request by the Borrower,
substantially in the form of Exhibit D, for Competitive Bids.

                         "Competitive Interest Period": as to any Competitive
Bid Loan, the period commencing on the date of such Competitive Bid Loan and
ending on the date requested in the Competitive Bid Request with respect to such
Competitive Bid Loan, which date shall not be earlier than 7 days after the date
of such Competitive Bid Loan or later than 180 days after the date of such
Competitive Bid Loan; provided, however, that if any Competitive Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would be a date on or after the Commitment Termination Date, in
which case such Competitive Interest Period shall end on the next preceding
Business Day, and provided further that no Competitive Interest Period shall end
after the Commitment Termination Date. Interest shall accrue from and including
the first day of a Competitive Interest Period to but excluding the last day of
such Competitive Interest Period.

                         "Compliance Certificate": a certificate substantially
in the form of Exhibit M.

                         "Contingent Obligation": as to any Person, any
obligation of such Person guaranteeing or in effect guaranteeing any return on
any investment made by another Person or any Indebtedness, lease, dividend or
other obligation of any other Person in any manner, whether contingent or
whether directly or indirectly, including any obligation in respect of the
liabilities of any partnership in which such other Person is a general partner,
except to the extent that such liabilities of such partnership are nonrecourse
to such other Person and its separate Property. The amount of any Contingent
Obligation of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith, provided that, notwithstanding anything in this definition to the
contrary, the amount of any Contingent Obligation of a Person in respect of any
agreement by any other Person to purchase electricity, gas or fuel from a
counterparty shall be deemed to be the maximum reasonably anticipated liability
of such other Person, as determined in good faith by such Person, net of any
obligation or liability of such counterparty to purchase electricity, gas or
fuel from such other Person, provided further that the obligations of such other
Person to so purchase electricity, gas or fuel from such counterparty shall be
terminable at the election of such other Person in the event of a default by
such counterparty in its obligations to so purchase electricity, gas or fuel for
such other Person.

                         "Continuing Lenders": as defined in Section
2.15(a)(ii).

                         "Conversion/Continuation Date": the date on which (i) a
Eurodollar Advance is converted to an ABR Advance, (ii) the date on which an ABR
Advance is converted to a Eurodollar Advance or (iii) the date on which a
Eurodollar Advance is continued as a new Eurodollar Advance.

-5-

--------------------------------------------------------------------------------


                         "Corporate Officer": with respect to the Borrower, the
chairman of the board, the president, any vice president, the chief executive
officer, the chief financial officer, the secretary, the treasurer, or the
controller thereof.

                         "Credit Parties": collectively, the Agents, the Issuing
Bank and the Lenders.

                         "Credit Request": a request for Revolving Credit Loans
and New Letters of Credit in the form of Exhibit C.

                         "Default": any of the events specified in Article 9,
whether or not any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

                         "Documentation Agent"; WestLB AG, New York Branch, in
its capacity as documentation agent for the Lenders hereunder.

                         "Dollars" and "$": lawful currency of the United
States.

                         "Domestic Lending Office": in respect of any Lender,
initially, the office or offices of such Lender designated as such on its
Administrative Questionnaire; thereafter, such other office of such Lender
through which it shall be making or maintaining ABR Advances or Competitive Bid
Loans, as reported by such Lender to the Administrative Agent and the Borrower,
provided that any Lender may so report different Domestic Lending Offices for
all of its ABR Advances and all of its Competitive Bid Loans, whereupon
references to the Domestic Lending Office of such Lender shall mean either or
both of such offices, as applicable.

                         "EBITDA": for any period, net income for such period of
the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP, plus, without duplication and to the extent deducted in
determining such net income, the sum of (i) Interest Expense for such period,
(ii) provision for income taxes for such period, (iii) the aggregate amount
attributable to depreciation and amortization for such period, and (iv) the
aggregate amount of items to the extent constituting extraordinary non‑recurring
or non‑operating charges or expenses during such period and minus, without
duplication and to the extent added in determining such net income for such
period, the aggregate amount of extraordinary, non‑recurring and non‑operating
additions to income during such period.

                         "Eligible Assignee": any of the following: (i)
commercial banks, finance companies, insurance companies and other financial
institutions and funds (whether a corporation, partnership or other entity)
engaged generally in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business; provided that any such entity
shall be entitled, as of the date such entity becomes a Lender, to receive
payments under its Note without deduction or withholding with respect to United
States federal income tax, (ii) each of the Lenders and (iii) any Affiliate or
Approved Fund of a Lender.

                         "Employee Stock Ownership Plan": The Cleco Utility
Group Inc. 401(k) Savings and Investment Plan ESOP Trust.

                         "Environmental Laws": any and all federal, state and
local laws relating to the use, storage, transporting, manufacturing, handling,
discharge, disposal or recycling of Hazardous Substances or pollutants and
including (i) the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 USCA � et seq., (ii) the Resource Conservation and
Recovery Act of 1976, as amended, 42 USCA � et seq., (iii) the Toxic Substance
Control Act, as amended, 15 USCA � et. seq., (iv) the Water Pollution Control
Act, as amended, 33 USCA � et. seq., (v) the Clean Air Act, as

-6-

--------------------------------------------------------------------------------


amended, 42 USCA � et seq., (vi) the Hazardous Materials Transportation
Authorization Act of 1994, as amended, 49 USCA � et seq., and (viii) all rules
and regulations under any of the foregoing and under any analogous state laws,
judgments, decrees and injunctions and any analogous state laws applicable to
the Borrower or any of the Material Subsidiaries.

                         "ERISA": the Employee Retirement Income Security Act of
1974.

                         "ERISA Affiliate": any trade or business (whether or
not incorporated) that, together with the Borrower or any Subsidiary, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

                         "ERISA Event": (i) any "reportable event", as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (ii)
the existence with respect to any Plan of an "accumulated funding deficiency"
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or Section
303(a) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (iv) the incurrence by the Borrower, any Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

                         "Eurodollar Advances": collectively, the Revolving
Credit Loans (or any portions thereof) at such time as they (or such portions)
are made and/or being maintained at a rate of interest based upon the Eurodollar
Rate.

                         "Eurodollar Interest Period": with respect to any
Eurodollar Advance requested by the Borrower, the period commencing on, as the
case may be, the Borrowing Date or the Conversion/Continuation Date with respect
to such Eurodollar Advance and ending one, two, three or six months thereafter,
as selected by the Borrower in its irrevocable Credit Request or its irrevocable
Notice of Conversion/Continuation, provided, however, that (i) if any Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month or beyond the Maturity Date, in which event such
Eurodollar Interest Period shall end on the immediately preceding Business Day,
(ii) any Eurodollar Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Eurodollar Interest Period) shall end
on the last Business Day of a calendar month and (iii) the Borrower shall select
Interest Periods so as not to have more than five different Eurodollar Interest
Periods outstanding at any one time for all Eurodollar Advances.

                         "Eurodollar Lending Office": in respect of any Lender,
initially, the office, branch or affiliate of such Lender designated as such on
its Administrative Questionnaire (or, if no such office branch or affiliate is
specified, its Domestic Lending Office); thereafter, such other office, branch
or affiliate of such Lender through which it shall be making or maintaining
Eurodollar Advances, as reported by such Lender to the Administrative Agent and
the Borrower.

-7-

--------------------------------------------------------------------------------


                         "Eurodollar Rate": with respect to the Eurodollar
Interest Period applicable to any Eurodollar Advance, a rate of interest per
annum, as determined by the Administrative Agent and then rounded to the nearest
1/16 of 1% or, if there is no nearest 1/16 of 1%, then to the next higher 1/16
of 1%, equal to the rate, as reported by BNY to the Administrative Agent, quoted
by BNY to leading banks in the interbank eurodollar market as the rate at which
BNY is offering Dollar deposits in an amount equal approximately to the
Eurodollar Advance of BNY to which such Eurodollar Interest Period shall apply
for a period equal to such Eurodollar Interest Period, as quoted at
approximately 11:00 a.m. two Business Days prior to the first day of such
Eurodollar Interest Period.

                         "Event of Default": any of the events specified in
Article 9, provided that any requirement specified in Article 9 for the giving
of notice, the lapse of time, or both, or any other condition specified in
Article 9, has been satisfied.

                         "Evergreen Letter of Credit": any Letter of Credit
that, by its terms, provides that it shall be automatically renewed or extended
for a stated period of time at the end of its then scheduled expiry date unless
the Issuing Bank notifies the beneficiary thereof prior to such expiry date that
the Issuing Bank elects not to renew or extend such Letter of Credit.

                         "Existing Letter of Credit": any letter of credit set
forth in Schedule 1.1, but not any renewal or extension thereof.

                         "Extension Request": as defined in Section 2.15(a)(i).

                         "Facility Fee": as defined in Section 3.1(a).

                         "Federal Funds Rate": for any day, a rate per annum
(expressed as a decimal, rounded upwards, if necessary, to the next higher 1/100
of 1%), equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average of the quotations for such day on such transactions
received by BNY as determined by BNY and reported to the Administrative Agent.

                         "FERC": the Federal Energy Regulatory Commission or any
Governmental Authority succeeding to the functions thereof.

                         "FERC Order": that certain letter order issued to the
Borrower, dated July 26, 2002, in Docket No. ES02-43-000, issued by FERC, or any
renewal or replacement order thereof, together with any supplemental order
thereto, in each case authorizing the Borrower to issue notes or drafts maturing
not more than one year after the date of issue or renewal thereof or assumption
of liability thereon (in each case as described in Section 204(e) of the Federal
Power Act, as amended and in effect from time to time) in an aggregate principal
amount not less than the sum of the Commitments hereunder plus the aggregate
principal amount of any such notes or drafts of the Borrower (other than the
Notes) outstanding from time to time.

                         "Financial Statements": as defined in Section 4.11.

-8-

--------------------------------------------------------------------------------


                         "Foreign Lender": any Lender that is organized under
the laws of a jurisdiction other than United States, any State thereof or the
District of Columbia.

                         "GAAP": generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statement by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.  If at any time any change in GAAP
would affect the computation of any financial requirement set forth in this
Agreement, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such requirement to reflect such change in GAAP
(subject to the approval of the Required Lenders), provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Credit Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.

                         "Governmental Authority": any nation or government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator.

                         "Hazardous Substance": (i) any hazardous or toxic
substance, material or waste listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 𨴄.101) or by the Environmental
Protection Agency as hazardous substances (40 CFR Part 302), and amendments
thereto and replacements therefor, and (ii) any substance, pollutant or material
defined as, or designated in, any Environmental Law as a "hazardous substance,"
"toxic substance," "hazardous material," "hazardous waste," "restricted
hazardous waste," "pollutant," "toxic pollutant" or words of similar import.

                         "Highest Lawful Rate": as to any Lender, the maximum
rate of interest, if any, that at any time or from time to time may be
contracted for, taken, charged or received by such Lender on the Note held
thereby or which may be owing to such Lender pursuant to this Agreement and the
other Loan Documents under the laws applicable to such Lender and this
transaction.

                         "Immaterial Subsidiary": any Subsidiary of the Borrower
that is not designated as a Material Subsidiary, or that is designated as an
Immaterial Subsidiary, in each case in accordance with the terms hereof.

                         "Increase Supplement": an increase supplement in the
form of Exhibit L.

                         "Increasing Lender": as defined in Section 2.5(d).

                         "Indebtedness": as to any Person, at a particular time,
all items which constitute, without duplication, (i) indebtedness for borrowed
money or the deferred purchase price of Property (other than trade payables
incurred in the ordinary course of business), (ii) indebtedness evidenced by
notes, bonds, debentures or similar instruments, (iii) obligations with respect
to any conditional sale or title retention agreement, (iv) indebtedness arising
under acceptance facilities and the amount available to be drawn under all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer's payment of such drafts,
(v) all liabilities secured by any Lien on any Property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof (other than carriers', warehousemen's, mechanics', repairmen's
or other like non consensual statutory Liens arising

-9-

--------------------------------------------------------------------------------


in the ordinary course of business), (vi) liabilities in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any shares of equity securities or any
option, warrant or other right to acquire any shares of equity securities, (vii)
obligations under Capital Lease Obligations, and (viii) Contingent Obligations
of such Person in respect of Indebtedness of others.

                         "Indemnified Person": as defined in Section 11.4(b).

                         "Indenture": the Indenture, dated as of October 1,
1988, between the Borrower and The Bank of New York, as trustee.

                         "Intellectual Property": all copyrights, trademarks,
servicemarks, patents, trade names and service names.

                         "Inter‑Affiliate Policies Agreement": the
Inter‑Affiliate Policies and the Inter‑Affiliate Procedures of Cleco
Corporation, each dated as of December 4, 2002.

                         "Interest Coverage Ratio": as of any fiscal quarter
end, the ratio of (i) EBITDA for the period of the four consecutive fiscal
quarters ending thereon to (ii) Interest Expense for such period.

                         "Interest Expense": for any period, the interest
expense, both expensed and capitalized (including the interest component in
respect of Capital Lease Obligations), of the Borrower and its Subsidiaries
during such period, determined on a consolidated basis in accordance with GAAP.

                         "Interest Payment Date": (i) as to any ABR Advance, the
last day of each March, June, September and December commencing on the first of
such days to occur after such ABR Advance is made or any Eurodollar Advance is
converted to an ABR Advance, (ii) as to any Eurodollar Advance in respect of
which the Borrower has selected a Eurodollar Interest Period of one, two or
three months, the last day of such Interest Period, (iii) as to any Eurodollar
Advance in respect of which the Borrower has selected a Eurodollar Interest
Period of six months, the day which is three months after the first day of such
Interest Period and the last day of such Interest Period, (iv) as to any
Competitive Bid Loan as to which the Borrower has selected an Interest Period of
90 days or less, the last day of such Competitive Interest Period, and (v) as to
any Competitive Bid Loan as to which the Borrower has selected a Competitive
Interest Period of more than 90 days, the day which is 90 days after the first
day of such Competitive Interest Period and the last day of each subsequent 90
day period thereafter or, if sooner, the last day of such Competitive Interest
Period.

                         "Interest Period": a Eurodollar Interest Period or a
Competitive Interest Period, as the context may require.

                         "Invitation to Bid": an invitation to make Competitive
Bids in the form of Exhibit E.

                         "Issuing Bank": BNY, in its capacity as issuer of
Letters of Credit.

                         "LC Disbursement": a payment made by the Issuing Bank
pursuant to a Letter of Credit.

                         "LC Exposure": at any time, (i) with respect to all of
the Lenders, the sum, without duplication, of (x) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (y) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time and (ii) with respect to each Lender, its Commitment
Percentage of the amount determined under clause (i).

-10-

--------------------------------------------------------------------------------


                         "LC Fee": as defined in Section 3.1(c).

                         "Lenders": the Persons listed on Exhibit A and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance Agreement or an Increase Supplement, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance Agreement.

                         "Letter of Credit": any Existing Letter of Credit and
any New Letter of Credit.

                         "Lien": any mortgage, pledge, hypothecation,
assignment, deposit or preferential arrangement, encumbrance, lien (statutory or
other), or other security agreement or security interest of any kind or nature
whatsoever, including any conditional sale or other title retention agreement
and any capital or financing lease having substantially the same economic effect
as any of the foregoing.

                         "Loan Documents": collectively, this Agreement, the
Notes and the documentation relating to each Letter of Credit.

                         "Loans": the Revolving Credit Loans and/or the
Competitive Bid Loans, as the case may be.

                         "LPSC": the Louisiana Public Service Commission or any
Governmental Authority succeeding to the functions thereof.

                         "Margin Stock": any "margin stock", as defined in
Regulation U of the Board of Governors of the Federal Reserve System, as the
same may be amended or supplemented from time to time.

                         "Material Adverse Change": a material adverse change in
(i) the financial condition, operations, business, prospects or Property of (a)
the Borrower or (b) the Borrower and the Material Subsidiaries, taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents or (iii) the ability of the Credit Parties to enforce their
rights and remedies under the Loan Documents.

                         "Material Adverse Effect": a material adverse effect on
(i) the financial condition, operations, business, prospects or Property of (a)
the Borrower or (b) the Borrower and the Material Subsidiaries, taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents or (iii) the ability of the Credit Parties to enforce their
rights and remedies under the Loan Documents.

                         "Material Obligations": as of any date, Indebtedness
(other than Indebtedness under the Loan Documents) or operating leases of any
one or more of the Borrower or any Material Subsidiary or, in the case of the
Borrower only, any Contingent Obligation, in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Obligations, the
"principal amount" of Indebtedness, operating leases or Contingent Obligations
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Material Subsidiary, as applicable, would
be required to pay if such Indebtedness, operating leases or Contingent
Obligations became due and payable on such day.

                         "Material Subsidiary": each Subsidiary of the Borrower
designated as such on Schedule 4.1 and any other Subsidiary of the Borrower that
has been designated as such in accordance with Section 7.12, in each case unless
and until such Subsidiary or other Subsidiary, as the case may be, is designated
as an Immaterial Subsidiary pursuant to such Section.

-11-

--------------------------------------------------------------------------------


                         "Material Total Assets": as of any date of
determination, the total assets of the Borrower and the Material Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

                         "Maturity Date": the Commitment Termination Date or, if
the Borrower has duly extended the Maturity Date in accordance with Section
2.15(b), the Repayment Extension Date.

                         "Maximum Offer": as defined in Section 2.4(b).

                         "Maximum Request": as defined in Section 2.4(a).

                         "Moody's": Moody's Investors Service, Inc., or any
successor thereto.

                         "Multiemployer Plan": a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                         "New Letter of Credit": any letter of credit issued
pursuant to this Agreement and any successive renewals or extensions thereof.

                         "Non‑Extending Lender": as defined in Section
2.15(a)(ii).

                         "Note": with respect to each Lender in respect of such
Lender's Revolving Credit Loans and Competitive Bid Loans, a promissory note,
substantially in the form of Exhibit B, payable to the order of such Lender;
each such promissory note having been made by the Borrower and dated the Closing
Date, including all replacements thereof and substitutions therefor.

                         "Notice of Conversion/Continuation": a notice
substantially in the form of Exhibit I.

                         "Parent": Cleco Corporation, a Louisiana corporation.

                         "Participant": as defined in Section 11.6(e).

                         "PBGC": the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                         "Permitted Liens": Liens permitted to exist under
Section 8.1.

                         "Person": any individual, firm, partnership, joint
venture, corporation, association, business enterprise, limited liability
company, joint stock company, unincorporated association, trust, Governmental
Authority or any other entity, whether acting in an individual, fiduciary, or
other capacity, and for the purpose of the definition of "ERISA Affiliate", a
trade or business.

                         "Plan": any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower,
any Subsidiary or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

                         "Portion": as defined in Section 2.4(b).

                         "Pricing Level": Pricing Level I, Pricing Level II,
Pricing Level III, Pricing Level IV, Pricing Level V or Pricing Level VI, as the
context may require.

                         "Pricing Level I":  any time when (i) no Event of
Default has occurred and is continuing, (ii) the Senior Debt Rating is A‑ or
higher by S&P or A3 or higher by Moody's.

-12-

--------------------------------------------------------------------------------


                         "Pricing Level II": any time when (i) no Event of
Default has occurred and is continuing, (ii) the Senior Debt Rating is BBB+ or
higher by S&P or Baa1 or higher by Moody's and (iii) Pricing Level I does not
apply.

                         "Pricing Level III": any time when (i) no Event of
Default has occurred and is continuing, (ii) the Senior Debt Rating is BBB or
higher by S&P or Baa2 or higher by Moody's and (iii) Pricing Levels I and II do
not apply.

                         "Pricing Level IV": any time when (i) no Event of
Default has occurred and is continuing, (ii) the Senior Debt Rating is BBB‑ or
higher by S&P or Baa3 or higher by Moody's and (iii) Pricing Levels I, II and
III do not apply.

                         "Pricing Level V": any time when (i) no Event of
Default has occurred and is continuing, (ii) the Senior Debt Rating is BB+ or
higher by S&P or Ba1 or higher by Moody's and (iii) Pricing Levels I, II, III
and IV do not apply.

                         "Pricing Level VI": any time when none of Pricing
Levels I, II, III, IV or V is applicable.

                         "Property": all types of real, personal, tangible,
intangible or mixed property.

                         "Real Property": all real property owned or leased (or
previously owned or leased) by the Borrower or any of the Material Subsidiaries
(or any of their respective predecessors).

                         "Register": as defined in Section 11.6(c).

                         "Related Parties": with respect to any specified
Person, such Person's Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person's Affiliates.

                         "Required Deposit Amount": in the event that as a
result of the deposit of cash collateral with the Administrative Agent pursuant
to Section 2.8(i) the Borrower (i) is not required to grant a security interest
in such cash collateral to any other Person, an amount equal to the LC Exposure
on the date on which cash collateral is required to be deposited, or (ii) is
required to grant a security interest in such cash collateral to any other
Person, an amount equal to the LC Exposure on the date on which cash collateral
is required to be deposited multiplied by a fraction, the numerator of which is
the sum of the LC Exposure plus the principal amount of all other obligations to
be secured by such cash collateral and the denominator of which is the amount of
such LC Exposure.

                         "Required Lenders": at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing at least 51% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time; provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article 9, and for all purposes after the Loans become due and
payable pursuant to Article 9 or the Commitments expire or terminate, the
outstanding Competitive Bid Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.

                         "Repayment Extension Date": as defined in Section
2.15(b).

                         "Revolving Credit Exposure": with respect to any Lender
at any time, the sum of the aggregate outstanding principal amount of such
Lender's Revolving Credit Loans and LC Exposure at such time.

                         "Revolving Credit Loan" and "Revolving Credit Loans":
as defined in Section 2.1.

-13-

--------------------------------------------------------------------------------


                         "S&P": Standard & Poor's Ratings Group, a division of
The McGraw Hill Companies, or any successor thereto.

                         "SEC": the Securities and Exchange Commission or any
Governmental Authority succeeding to the functions thereof.

                         "Senior Debt Rating": at any date, the credit rating
identified by S&P or Moody's as the credit rating which (i) it has assigned to
long term unsecured senior debt of the Borrower or (ii) would assign to long
term unsecured senior debt of the Borrower were the Borrower to issue or have
outstanding any long term unsecured senior debt on such date.  If either (but
not both) Moody's or S&P shall cease to be in the business of rating corporate
debt obligations, the Pricing Levels shall be determined on the basis of the
ratings provided by the other rating agency.

                         "Stock": any and all shares, rights, interests,
participations, warrants or other equivalents (however designated) of equity in,
or ownership of, any entity, including corporate stock, partnership interests
and membership and other limited liability company interests.

                         "Submission Deadline": as defined in Section 2.4(b).

                         "Subsidiary": as to any Person, any corporation,
association, partnership, limited liability company, joint venture or other
business entity of which such Person or any Subsidiary of such Person, directly
or indirectly, either (i) in respect of a corporation, owns or controls more
than 50% of the outstanding Stock having ordinary voting power to elect a
majority of the board of directors or similar managing body, irrespective of
whether a class or classes shall or might have voting power by reason of the
happening of any contingency, or (ii) in respect of an association, partnership,
joint venture or other business entity, is entitled to share in more than 50% of
the profits and losses, however determined. Unless the context otherwise
requires, references to a Subsidiary shall be deemed to be references to a
Subsidiary of the Borrower.

                         "Syndication Agent": Bank One, NA, in its capacity as
syndication agent for the Lenders hereunder.

                         "Tax": any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature, and whatever called, by a
Governmental Authority, on whomsoever and wherever imposed, levied, collected,
withheld or assessed.

                         "Tax on the Overall Net Income": as to any Person, a
Tax imposed by the jurisdiction in which that Person's principal office (and/or,
in the case of a Lender, its Domestic Lending Office) is located, or by any
political subdivision or taxing authority thereof, or in which that Person is
deemed to be doing business, on all or part of the net income, profits or gains
of that Person (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise).

                         "Term‑Out Fee": as defined in Section 3.1(b).

                         "Term Out Notice":  as defined in Section 2.15(b)

                         "Terminating Indebtedness": collectively, the
Indebtedness (together with all unpaid and accrued interest and fees and other
unpaid sums) of the Borrower under the 364 Day Credit Agreement, dated as of
June 5, 2002, by and among the Borrower, the lenders party thereto, Bank One,
NA, as syndication agent, WestLB AG, New York Branch (formerly, Westdeutsche
Landesbank Girozentrale,

-14-

--------------------------------------------------------------------------------


New York Branch), as documentation agent, The Bank of Tokyo‑Mitsubishi Ltd., as
managing agent, Credit Suisse First Boston and Societe Generale, as co‑agents,
and BNY, as administrative agent, together with all agreements, instruments and
other documents executed or delivered in connection therewith.

                         "Total Capitalization": at any time, the difference
between (i) the sum of each of the following at such time with respect to the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP: (a) preferred Stock (less deferred compensation relating to
unallocated convertible preferred Stock held by the Employee Stock Ownership
Plan), plus (b) common Stock and any premium on capital Stock thereon (as such
term is used in the Financial Statements), plus (c) retained earnings, plus (d)
Total Indebtedness, and (ii) treasury Stock at such time of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

                         "Total Indebtedness": at any time, all Indebtedness
(net of unamortized premium and discount (as such term is used in the Financial
Statements)) at such time of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

                         "2003 Indenture": Supplemental Indenture No. 6, dated
as of April 28, 2003, to the Indenture pursuant to which the Borrower issued its
2003 Senior Notes.

                         "2003 Senior Notes": the 5.375% Senior Notes due 2013
issued by the Borrower pursuant to the 2003 Indenture.

                         "United States": the United States of America.

                         "Voting Security": a security which ordinarily has
voting power for the election of the board of directors (or other governing
body), whether at all times or only so long as no senior class of stock has such
voting power by reason of any contingency.

                         "Withdrawal Liability": liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.2           TERMS GENERALLY

                         The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (iii) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (iv) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (v)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (vi) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vii) unless specifically provided in a Loan Document to the contrary,
references to a time shall refer to New York City time.

-15-

--------------------------------------------------------------------------------


 

Section 1.3           Accounting Terms

                         Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP.  Unless the context otherwise requires, any reference to a fiscal period
shall refer to the relevant fiscal period of the Borrower.


ARTICLE 2.    AMOUNT AND TERMS OF LOANS


SECTION 2.1           REVOLVING CREDIT LOANS

                         Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans (each a "Revolving Credit Loan"
and, as the context may require, collectively with all other Revolving Credit
Loans of such Lender and with the Revolving Credit Loans of all other Lenders,
the "Revolving Credit Loans") to the Borrower from time to time during the
Commitment Period, provided, however, that immediately after giving effect
thereto (i) such Lender's Revolving Credit Exposure would not exceed such
Lender's Commitment, and (ii) the sum of the Revolving Credit Exposures of all
Lenders plus the aggregate outstanding principal balance of all Lenders'
Competitive Bid Loans would not exceed the Aggregate Commitments.  During the
Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Aggregate Commitments, all in accordance with the terms and
conditions of this Agreement.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then
outstanding principal balance of each Revolving Credit Loan on the Maturity
Date.


SECTION 2.2           NOTES

                         The Revolving Credit Loans and Competitive Bid Loans
made by a Lender shall be evidenced by a promissory note of the Borrower,
substantially in the form of Exhibit B, payable to the order of such Lender and
representing the obligation of the Borrower to pay the sum of (i) the aggregate
unpaid principal balance of all Revolving Credit Loans made by such Lender plus
(ii) the aggregate unpaid principal balance of all Competitive Bid Loans made by
such Lender, in each case with interest thereon as prescribed in Section 2.9. 
Each Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Maturity Date and (c) bear interest from the date thereof on the unpaid
principal balance thereof at the applicable interest rate or rates per annum
determined as provided in Section 2.9, payable as specified in Section 2.9.


SECTION 2.3           REVOLVING CREDIT LOANS; PROCEDURE

                         (a)             The Borrower may borrow Revolving
Credit Loans under the Aggregate Commitments on any Business Day during the
Commitment Period, provided, however, that the Borrower shall notify the
Administrative Agent (by telephone or facsimile) no later than (i) 11:00 a.m.,
three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Advances, and (ii) 11:30 a.m., on the requested Borrowing Date, in
the case of ABR Advances, in each case specifying (A) the aggregate principal
amount to be borrowed under the Aggregate Commitments, (B) the requested
Borrowing Date, (C) whether such borrowing is to consist of one or more
Eurodollar Advances, ABR Advances, or a combination thereof, and (D) if the
borrowing is to consist of one or more Eurodollar Advances, the length of the
Eurodollar Interest Period for each such Eurodollar Advance, provided further,
however, that no Eurodollar Interest Period selected in respect of any Revolving
Credit Loan shall end after the Maturity Date.  If the Borrower fails to give
timely notice in connection with a request for a Eurodollar Advance, the
Borrower shall be deemed to have elected that such Advance shall be made as an
ABR Advance.  Each such notice shall be irrevocable and confirmed promptly by
delivery to the Administrative Agent of a Credit Request.  Each ABR Advance
shall be in an aggregate principal amount

-16-

--------------------------------------------------------------------------------


equal to $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that an ABR Advance may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments or in an aggregate amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e).  Each Eurodollar Advance shall be in an
aggregate principal amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

                         (b)            Upon receipt of each notice of borrowing
from the Borrower, the Administrative Agent shall promptly notify each Lender
thereof.  Subject to its receipt of the notice referred to in the preceding
sentence, each Lender will make the amount of its Commitment Percentage of each
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent provided for in Section 11.2 not later
than 2:00 p.m. on the relevant Borrowing Date requested by the Borrower, in
funds immediately available to the Administrative Agent at such office.  The
amounts so made available to the Administrative Agent on such Borrowing Date
will then, subject to the satisfaction of the terms and conditions of this
Agreement, be made available on such date to the Borrower by the Administrative
Agent at the office of the Administrative Agent provided for in Section 11.2 by
crediting the account of the Borrower on the books of such office with the
aggregate of said amounts received by the Administrative Agent.

                         (c)             Unless the Administrative Agent shall
have received prior notice from a Lender (by telephone or otherwise, such notice
to be promptly confirmed by facsimile or other writing) that such Lender will
not make available to the Administrative Agent such Lender's Commitment
Percentage of the Revolving Credit Loans requested by the Borrower in accordance
with paragraph (b) of this Section or Section 2.8(e), the Administrative Agent
may assume that such Lender has made such share available to the Administrative
Agent on the Borrowing Date in accordance with this Section, provided that such
Lender received notice of the proposed borrowing from the Administrative Agent,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on the Borrowing Date a corresponding amount.  If and
to the extent such Lender shall not have so made its Commitment Percentage of
such Loans available to the Administrative Agent, such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount (to the extent not previously paid by the other), together
with interest thereon for each day from the date such amount is made available
to the Borrower to the date such amount is paid to the Administrative Agent, at
a rate per annum equal to, in the case of the Borrower, the applicable interest
rate set forth in Section 2.9 for such Loans, and, in the case of such Lender,
the Federal Funds Rate in effect on each such day (as determined by the
Administrative Agent in accordance with the definition of "Federal Funds Rate"
set forth in Section 1.1).  Such payment by the Borrower, however, shall be
without prejudice to its rights against such Lender.  If such Lender shall pay
to the Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender's Revolving Credit Loan as part of the Revolving Credit
Loans for purposes of this Agreement, which Revolving Credit Loan shall be
deemed to have been made by such Lender on the Borrowing Date applicable to such
Revolving Credit Loans.  The failure of any Lender to make its Commitment
Percentage of any requested Revolving Credit Loan available to the
Administrative Agent pursuant to this Section shall not relieve any other Lender
of such other Lender's obligation to make its own Commitment Percentage of such
Revolving Credit Loan available to the Administrative Agent in accordance with
this Section, provided, however, that no Lender shall be liable or responsible
for the failure by any other Lender to make any Revolving Credit Loans required
to be made by such other Lender.

                         (d)            If a Lender makes a new Revolving Credit
Loan on a Borrowing Date on which the Borrower is to repay a Revolving Credit
Loan from such Lender, such Lender shall apply the proceeds of such new
Revolving Credit Loan to make such repayment, and only the excess of the
proceeds of such new Revolving Credit Loan over the Revolving Credit Loan being
repaid need be made available to the Administrative Agent, for the Borrower's
account.

-17-

--------------------------------------------------------------------------------


                         (e)             Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice of
borrowing given to the Administrative Agent, the Administrative Agent may act
without liability upon the basis of telephonic notice of such borrowing believed
by the Administrative Agent in good faith to be from an authorized officer of
the Borrower prior to receipt of written confirmation.  In each such case, the
Administrative Agent's records with regard to any such telephone notice shall be
presumptively correct, absent manifest error.


SECTION 2.4           COMPETITIVE BID LOANS; PROCEDURE

                         (a)             The Borrower may make Competitive Bid
Requests by 11:00 a.m. at least two Business Days prior to the proposed
Borrowing Date for one or more Competitive Bid Loans.  Each Competitive Bid
Request given to the Administrative Agent (which shall promptly on the same day
give notice thereof to each Lender by facsimile of an Invitation to Bid if the
Competitive Bid Request is not rejected pursuant to this Section), shall be by
telephone (confirmed by facsimile or other written electronic means promptly on
the same day by the delivery of a Competitive Bid Request signed by the
Borrower), and shall specify (i) the proposed Borrowing Date, which shall be a
Business Day, (ii) the aggregate amount of the requested Competitive Bid Loans
(the "Maximum Request"), which amount (A) shall not exceed an amount which, on
the proposed Borrowing Date and after giving effect to the requested Competitive
Bid Loans, would cause the sum of the Revolving Credit Exposures of all Lenders
plus the aggregate outstanding principal balance of all Lenders' Competitive Bid
Loans to exceed the Aggregate Commitments and (B) shall be in a principal amount
equal to $3,000,000 or an integral multiple of $1,000,000 in excess thereof,
(iii) the Competitive Interest Period(s) therefor and the last day of each such
Competitive Interest Period, and (iv) if more than one Competitive Interest
Period is so specified, the principal amount allocable to each such Competitive
Interest Period (which amount shall not be less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof).  A Competitive Bid Request that does
not conform substantially to the form of Exhibit D shall be rejected, and the
Administrative Agent shall promptly notify the Borrower of such rejection. 
Notwithstanding anything contained herein to the contrary, (1) not more than
three Competitive Interest Periods may be requested pursuant to any Competitive
Bid Request and (2) not more than five Competitive Bid Loans may be outstanding
at any one time.

                         (b)            Each Lender in its sole discretion may
(but is not obligated to) submit one or more Competitive Bids to the
Administrative Agent not later than 10:00 a.m. at least one Business Day prior
to the proposed Borrowing Date specified in such Competitive Bid Request (such
time being herein called the "Submission Deadline"), by facsimile or other
writing, and thereby irrevocably offer to make all or any part (any such part
referred to as a "Portion") of any Competitive Bid Loan described in the
relevant Competitive Bid Request at a rate of interest per annum (each a "Bid
Rate") specified therein in an aggregate principal amount of not less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof, provided
that Competitive Bids submitted by the Administrative Agent may only be
submitted if the Administrative Agent notifies the Borrower of the terms of its
Competitive Bid not later than thirty minutes prior to the Submission Deadline. 
Multiple Competitive Bids may be delivered to and by the Administrative Agent. 
The aggregate Portions of Competitive Bid Loans for any or all Competitive
Interest Periods offered by each Lender in its Competitive Bid may exceed the
Maximum Request contained in the relevant Competitive Bid Request, provided that
each Competitive Bid shall set forth the maximum aggregate amount of the
Competitive Bid Loans offered thereby which the Borrower may accept (the
"Maximum Offer"), which Maximum Offer shall not exceed the Maximum Request.  If
any Lender shall elect not to make a Competitive Bid, such Lender shall so
notify the Administrative Agent by facsimile not later than the Submission
Deadline therefor, provided, however, that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan.

-18-

--------------------------------------------------------------------------------


                         (c)             The Administrative Agent shall promptly
give notice by telephone (promptly confirmed by facsimile or other writing) to
the Borrower of all Competitive Bids received by the Administrative Agent prior
to the Submission Deadline which comply in all material respects with this
Section.  The Borrower shall, in its sole discretion but subject to Section
2.4(d), irrevocably accept or reject any such Competitive Bid (or any Portion
thereof) not later than 1:00 p.m. on the day of the Submission Deadline by
notice to the Administrative Agent by telephone (confirmed by facsimile or other
writing in the form of a Competitive Bid Accept/Reject Letter promptly the same
day).  Promptly upon receipt by the Administrative Agent of such a Competitive
Bid Accept/Reject Letter, the Administrative Agent will give notice to each
Lender that submitted a Competitive Bid as to the extent, if any, that such
Lender's Competitive Bid shall have been accepted.  If the Administrative Agent
fails to receive notice from the Borrower of its acceptance or rejection of any
Competitive Bids at or prior to 1:00 p.m. on the day of the Submission Deadline,
all such Competitive Bids shall be deemed to have been rejected by the Borrower,
and the Administrative Agent will give to each Lender that submitted a
Competitive Bid notice of such rejection by telephone on such day.  In due
course following the acceptance of any Competitive Bid, the Administrative Agent
shall notify each Lender which submitted a Competitive Bid, in the form of a
Competitive Bid Loan Confirmation, of the amount, maturity date and Bid Rate for
each Competitive Bid Loan.

                         (d)            If the Borrower accepts a Portion of a
proposed Competitive Bid Loan for a single Competitive Interest Period at the
Bid Rate provided therefor in a Lender's Competitive Bid, such Portion shall be
in a principal amount of $3,000,000 or an integral multiple of $1,000,000 in
excess thereof (subject to such lesser allocation as may be made pursuant to the
provisions of this Section 2.4(d)).  The aggregate principal amount of
Competitive Bid Loans accepted by the Borrower following Competitive Bids
responding to a Competitive Bid Request shall not exceed the Maximum Request. 
The aggregate principal amount of Competitive Bid Loans accepted by the Borrower
pursuant to a Lender's Competitive Bid shall not exceed the Maximum Offer
therein contained.  If the Borrower accepts any Competitive Bid Loans or Portion
offered in any Competitive Bid, the Borrower must accept Competitive Bids (and
Competitive Bid Loans and Portions thereby offered) based exclusively upon the
successively lowest Bid Rates within each Competitive Interest Period and no
other criteria.  If two or more Lenders submit Competitive Bids with identical
Bid Rates for the same Competitive Interest Period and the Borrower accepts any
thereof, the Borrower shall, subject to the first three sentences of this
Section 2.4(d), accept all such Competitive Bids as nearly as possible in
proportion to the amounts of such Lenders' respective Competitive Bids with
identical Bid Rates for such Competitive Interest Period, provided that if the
amount of Competitive Bid Loans to be so allocated is not sufficient to enable
each such Lender to make such Competitive Bid Loan (or Portions thereof) in an
aggregate principal amount of $3,000,000 or an integral multiple of $1,000,000
in excess thereof, the Borrower shall round the Competitive Bid Loans (or
Portions thereof) allocated to such Lender or Lenders as the Borrower shall
select as necessary to a minimum of $1,000,000 or an integral multiple of
$500,000 in excess thereof.

                         (e)             Not later than 2:00 p.m. on the
relevant Borrowing Date, each Lender whose Competitive Bid was accepted by the
Borrower shall make available to the Administrative Agent at its office provided
for in Section 11.2, in immediately available funds, the proceeds of such
Lender's Competitive Bid Loan(s). The amounts so made available to the
Administrative Agent on such Borrowing Date will then, subject to the
satisfaction of the terms and conditions of this Agreement, as determined by the
Administrative Agent, be made available on such date to the Borrower by the
Administrative Agent at the office of the Administrative Agent provided for in
Section 11.2 by crediting the account of the Borrower on the books of such
office with the aggregate of said amounts received by the Administrative Agent.

                         (f)              All notices required by this Section
2.4 shall be given in accordance with Section 11.2.

-19-

--------------------------------------------------------------------------------


                         (g)             The Competitive Bid Loans made by each
Lender shall be evidenced by a Note referred to in Section 2.2. Each Competitive
Bid Loan shall be due and payable on the last day of the Competitive Interest
Period applicable thereto.


SECTION 2.5           TERMINATION, REDUCTION AND INCREASE OF AGGREGATE
COMMITMENTS

                         (a)             Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.

                         (b)            The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Commitments, provided that (i) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect to any concurrent prepayment of Loans in accordance with Section
2.6, the sum of the Revolving Credit Exposures of all Lenders plus the
outstanding principal balance of all Competitive Bid Loans would exceed the
total Aggregate Commitments, and (ii) each such reduction shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.

                         (c)             The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable, provided that a notice of termination of the Aggregate
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Each
reduction, and any termination, of the Aggregate Commitments shall be permanent
and each reduction of the Aggregate Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

                         (d)            The Borrower may at any time and from
time to time prior to the Commitment Termination Date, at its sole cost, expense
and effort, request any one or more of the Lenders to increase its Commitment
(the decision to increase the Commitment of a Lender to be within the sole and
absolute discretion of such Lender), or any other Person reasonably satisfactory
to the Administrative Agent and the Issuing Bank to provide a new Commitment, by
submitting an Increase Supplement duly executed by the Borrower and each such
Lender (each, an "Increasing Lender") or other Person, as the case may be. If
such Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall execute such Increase
Supplement and deliver a copy thereof to the Borrower and each such Increasing
Lender or other Person, as the case may be. Upon execution and delivery of such
Increase Supplement by the Administrative Agent, (x) in the case of each such
Increasing Lender, its Commitment shall be increased to the amount set forth in
such Increase Supplement, (y) in the case of each such other Person, such other
Person shall become a party hereto and shall for all purposes of the Loan
Documents be deemed a "Lender" having a Commitment as set forth in such Increase
Supplement, and (z) in each case, the Commitment of such Increasing Lender or
such other Person, as the case may be, shall be as set forth in the applicable
Increase Supplement; provided that:

                                   (i)               immediately after giving
effect thereto, the sum of the Aggregate Commitments after all increases shall
not exceed $100,000,000;

                                   (ii)              each such increase shall be
in an amount not less than $5,000,000 or such amount plus an integral multiple
of $1,000,000;

-20-

--------------------------------------------------------------------------------


                                   (iii)            if Revolving Credit Loans
would be outstanding immediately after giving effect to each such increase, then
simultaneously with such increase (A) each such Lender, each such other Person
and each other Lender shall be deemed to have entered into a master assignment
and acceptance agreement, in form and substance substantially similar to Exhibit
J, pursuant to which each such other Lender shall have assigned to each such
Lender and each such other Person a portion of its Revolving  Credit Loans
necessary to reflect proportionately the Commitments as adjusted in accordance
with this subsection (d), and (B) in connection with such assignment, each such
Lender and each such other Person shall pay to the Administrative Agent, for the
account of the other Lenders, such amount as shall be necessary to appropriately
reflect the assignment to it of Revolving Credit Loans, and in connection with
such master assignment each such other Lender may treat the assignment of
Eurodollar Advances as a prepayment of such Eurodollar Advances for purposes of
Section 2.13; and

                                   (iv)            each such other Person shall
have delivered to the Administrative Agent and the Borrower all forms, if any,
that are required to be delivered by such other Person pursuant to Section 2.11.


SECTION 2.6           PREPAYMENTS OF THE LOANS

                         (a)             Voluntary Prepayments. The Borrower
may, at its option, prepay the Revolving Credit Loans without premium or
penalty, in full at any time or in part from time to time, by notifying the
Administrative Agent in writing no later than 11:30 a.m. on the proposed
prepayment date, in the case of ABR Advances, and at least three Business Days
prior to the proposed prepayment date, in the case of Eurodollar Advances,
specifying the Revolving Credit Loans to be prepaid, the amount to be prepaid
and the date of prepayment.  The Borrower may not prepay the Competitive Bid
Loans.  Each such notice of a prepayment under this Section shall be irrevocable
and the amount specified in such notice shall be due and payable on the date
specified.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof.  Each partial prepayment shall be in an aggregate
principal amount of (i) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or (ii) if the outstanding principal balance of the Revolving
Credit Loans is less that the minimum amount set forth in clause (a)(i) of this
Section, then such lesser outstanding principal balance, as the case may be. 
After giving effect to any partial prepayment with respect to Eurodollar
Advances which were made (whether as the result of a borrowing or a conversion)
on the same date and which had the same Interest Period, the outstanding
principal amount of such Eurodollar Advances shall exceed (subject to Section
2.7) $5,000,000 or an integral multiple of $1,000,000 in excess thereof.  If any
prepayment is made in respect of any Eurodollar Advance, in whole or in part,
prior to the last day of the applicable Eurodollar Interest Period, the Borrower
agrees to indemnify the Lenders in accordance with Section 2.13.

                         (b)            Mandatory Prepayments Relating to
Reductions or Termination of the Aggregate Commitments.  Concurrently with each
reduction or termination of the Aggregate Commitments under Section 2.5, the
Borrower shall prepay the Revolving Credit Loans by the amount, if any, by which
the aggregate unpaid principal balance of all Lenders' Revolving Credit Loans
and Competitive Bid Loans exceeds the amount of the Aggregate Commitments after
giving effect to such reduction or termination, as the case may be.

                         (c)             In General.  Any prepayments under this
Section shall be applied pro rata according to the Commitment Percentage of each
Lender.


SECTION 2.7           CONVERSIONS AND CONTINUATIONS

                         (a)             The Borrower may elect from time to
time to convert Eurodollar Advances to ABR Advances by giving the Administrative
Agent at least one Business Day's prior irrevocable notice

-21-

--------------------------------------------------------------------------------


of such election (confirmed by the delivery of a Notice of
Conversion/Continuation), specifying the amount to be so converted, provided
that any such conversion of Eurodollar Advances shall only be made on the last
day of the Interest Period applicable thereto.  In addition, the Borrower may
elect from time to time to (i) convert ABR Advances to Eurodollar Advances and
(ii) to continue Eurodollar Advances by selecting a new Eurodollar Interest
Period therefor, in each case by giving the Administrative Agent at least three
Business Days' prior irrevocable notice of such election (confirmed by the
delivery of a Notice of Conversion/Continuation), in the case of a conversion
to, or continuation of, Eurodollar Advances, specifying the amount to be so
converted and the initial Eurodollar Interest Period relating thereto, provided
that any such conversion of ABR Advances to Eurodollar Advances shall only be
made on a Business Day and any such continuation of Eurodollar Advances shall
only be made on the last day of the Eurodollar Interest Period applicable to the
Eurodollar Advances which are to be continued as such new Eurodollar Advances. 
The Administrative Agent shall promptly provide the Lenders with a copy of each
such Notice of Conversion/Continuation.  ABR Advances and Eurodollar Advances
may be converted or continued pursuant to this Section in whole or in part,
provided that conversions of ABR Advances to Eurodollar Advances, or
continuations of Eurodollar Advances, shall be in an aggregate principal amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.  If the
Borrower fails to deliver a notice of conversion or continuation in accordance
with this Section with respect to any Advance prior to the last day of the
Interest Period applicable thereto, then, unless such Advance is repaid as
provided herein, on the last day of such Interest Period, such Advance shall be
converted to, or continued as, an ABR Advance. 

                         (b)            Notwithstanding anything in this Section
to the contrary, no ABR Advance may be converted to a Eurodollar Advance, and no
Eurodollar Advance may be continued, if a Default or Event of Default has
occurred and is continuing either (i) at the time the Borrower shall notify the
Administrative Agent of its election to convert or continue or (ii) on the
requested Conversion/Continuation Date.  In such event, such ABR Advance shall
be automatically continued as an ABR Advance, or such Eurodollar Advance shall
be automatically converted to an ABR Advance on the last day of the Eurodollar
Interest Period applicable to such Eurodollar Advance.  If an Event of Default
shall have occurred and be continuing, the Administrative Agent shall, at the
request of the Required Lenders, notify the Borrower (by telephone or otherwise)
that all, or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.

                         (c)             No Eurodollar Interest Period selected
in respect of the conversion or continuation of any Eurodollar Advance shall end
after the Maturity Date. 

                         (d)            Each conversion or continuation shall be
effected by each Lender by applying the proceeds of its new ABR Advance or
Eurodollar Advance, as the case may be, to its Advances (or portion thereof)
being converted (it being understood that such conversion shall not constitute a
borrowing for purposes of Articles 4, 5 or 6).

                         (e)             Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice of
borrowing given to the Administrative Agent, the Administrative Agent may act
without liability upon the basis of telephonic notice of such borrowing believed
by the Administrative Agent in good faith to be from an authorized officer of
the Borrower prior to receipt of written confirmation.  In each such case, the
Administrative Agent's records with regard to any such telephone notice shall be
presumptively correct, absent manifest error.

-22-

--------------------------------------------------------------------------------


 


SECTION 2.8           LETTERS OF CREDIT

                         (a)             General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of New
Letters of Credit denominated in Dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Commitment Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. 

                         (b)            Notice of Issuance; Amendment; Renewal;
Extension; Certain Conditions. To request the issuance of a New Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not later than three
Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a New Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, provided that no such notice shall be required in connection with the
automatic extension of an Evergreen Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank's standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and, upon issuance, amendment, renewal or extension of each Letter of
Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed $25,000,000 and (ii) the sum of the total Revolving
Credit Exposures of all Lenders plus the outstanding principal balance of all
Competitive Bid Loans shall not exceed the Aggregate Commitments.

                         (c)             Expiration Date. Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is ten Business Days prior to the Commitment
Termination Date, provided that any Letter of Credit may provide for the renewal
thereof for any period so long as such period ends (x) ten Business Days prior
to the Commitment Termination Date or (y) if the Borrower shall have deposited
cash collateral with the Administrative Agent as required by Section 2.8(i), ten
Business Days prior to the the date that is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension).

                         (d)            Participations. By the issuance of a New
Letter of Credit (or an amendment to a New Letter of Credit increasing the
amount thereof) or, in the case of an Existing Letter of Credit, the execution
and delivery of this Agreement, and without any further action on the part of
the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender,
and each such Lender hereby acquires from the Issuing Bank, a participation in
each Letter of Credit equal to such Lender's Commitment Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each such Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire

-23-

--------------------------------------------------------------------------------


participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided, however,
that no Lender shall be obligated to make any payment to the Administrative
Agent for any wrongful LC Disbursement made by the Issuing Bank as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of the Issuing Bank. Without limiting the foregoing or any other provision
of this Agreement, this Agreement (and the obligations of each Lender under this
subsection (d)) may not be terminated prior to the expiration or other
termination of all Letters of Credit and the repayment of all LC Disbursements
or the purchase by the Lenders of their participations in any unreimbursed LC
Disbursements and the reimbursement of the same by the Borrower.


                         (E)             REIMBURSEMENT. IF THE ISSUING BANK
SHALL MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THEN THE
ISSUING BANK SHALL EITHER (I) NOTIFY THE BORROWER TO REIMBURSE THE ISSUING BANK
THEREFOR, IN WHICH CASE THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT BY
PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT AND
ANY ACCRUED INTEREST THEREON NOT LATER THAN 2:00 P.M. ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 11:00 A.M. ON SUCH DATE, OR IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
2:00 P.M. ON (A) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF
SUCH NOTICE IS RECEIVED PRIOR TO 11:00 A.M. ON THE DAY OF RECEIPT OR (B) THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT,
PROVIDED THAT, IF THE LC DISBURSEMENT IS EQUAL TO OR GREATER THAN $1,000,000,
THE BORROWER MAY, SUBJECT TO THE CONDITIONS OF BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.3 THAT SUCH PAYMENT BE FINANCED WITH AN ABR
ADVANCE IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER'S
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE
RESULTING ABR ADVANCE OR (II) NOTIFY THE ADMINISTRATIVE AGENT THAT THE ISSUING
BANK IS REQUESTING THAT THE LENDERS MAKE ABR ADVANCES IN AN AMOUNT EQUAL TO SUCH
LC DISBURSEMENT AND ANY ACCRUED INTEREST THEREON, IN WHICH CASE (A) THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS THEREOF AND OF THE
AMOUNT OF SUCH LENDER'S REVOLVING CREDIT LOAN TO BE MADE AS PART OF SUCH ABR
ADVANCES, AND (B) EACH LENDER SHALL, WHETHER OR NOT ANY DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY REPRESENTATION OR WARRANTY SHALL BE ACCURATE,
ANY CONDITION TO THE MAKING OF ANY LOAN HEREUNDER SHALL HAVE BEEN FULFILLED, OR
ANY OTHER MATTER WHATSOEVER, MAKE THE REVOLVING CREDIT LOAN TO BE MADE BY IT
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH
PURPOSE BY NOTICE TO THE LENDERS ON (1) THE BUSINESS DAY THAT SUCH LENDER
RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 12:00 NOON, ON THE DAY
OF RECEIPT OR (2) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT SUCH
LENDER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME
ON THE DAY OF RECEIPT.  SUCH REVOLVING CREDIT LOANS SHALL, FOR ALL PURPOSES
HEREOF, BE DEEMED TO BE ABR ADVANCES MADE PURSUANT TO SECTION 2.3, AND THE
LENDERS OBLIGATIONS TO MAKE SUCH REVOLVING CREDIT LOANS SHALL BE ABSOLUTE AND
UNCONDITIONAL. THE ADMINISTRATIVE AGENT WILL MAKE SUCH REVOLVING CREDIT LOANS
AVAILABLE TO THE ISSUING BANK BY PROMPTLY CREDITING OR OTHERWISE TRANSFERRING
THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE ISSUING BANK FOR THE PURPOSE OF
REPAYING IN FULL THE LC DISBURSEMENT AND ALL ACCRUED INTEREST THEREON.

                         (f)              Obligations Absolute. The Borrower's
obligations to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a

-24-

--------------------------------------------------------------------------------


Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder.  Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

                         (g)             Disbursement Procedures. The Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

                         (h)             Interim Interest. If the Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Advances; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.9(b) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

                         (i)              Cash Collateral. In the event that (i)
an Event of Default shall occur and be continuing or (ii) any Letters of Credit
are outstanding on or after the tenth Business Day prior to the Commitment
Termination Date (or any LC Disbursements remain unreimbursed on or after such
date), the Borrower shall deposit with the Administrative Agent in immediately
available funds on the Business Day on which it receives notice from the
Administrative Agent or Required Lenders demanding the deposit of cash
collateral in the case of clause (i), or on or before the tenth Business Day
prior to the Commitment Termination Date in the case of clause (ii), an amount
equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent as cash collateral pursuant to a cash

-25-

--------------------------------------------------------------------------------


collateral agreement in form and substance satisfactory to the Administrative
Agent and the Issuing Bank to secure the Borrower's reimbursement obligations
with respect to LC Disbursements.  Notwithstanding the foregoing, the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article 9. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Such deposit shall not bear interest, nor shall
the Administrative Agent be under any obligation whatsoever to invest the same,
provided, however, that, at the request of the Borrower, such deposit shall be
invested by the Administrative Agent in direct short term obligations of, or
short term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States, in each case maturing no later
than the expiry date of the Letter of Credit giving rise to the relevant LC
Exposure.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide cash collateral hereunder as a result of clause (i) of the first
sentence of this subsection, the amount thereof (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide cash collateral hereunder as a result of clause (ii) of the first
sentence of this subsection, the amount thereof (to the extent not applied as
aforesaid) shall be returned to the Borrower when the LC Exposure is zero and
all Letters of Credit shall have been returned to the Issuing Bank and shall
have been cancelled.


SECTION 2.9           INTEREST RATE AND PAYMENT DATES

                         (a)             Prior to Maturity. Except as otherwise
provided in Section 2.9(b), prior to maturity, the Loans shall bear interest on
the outstanding principal balance thereof at the applicable interest rate or
rates per annum set forth below:

ADVANCES

RATE

Each ABR Advance

Alternate Base Rate.

Each Eurodollar Advance

Eurodollar Rate for the applicable Eurodollar Interest Period plus the
Applicable Margin.

Each Competitive Bid Loan

Bid Rate applicable thereto for the applicable Competitive Interest Period.

                         (b)            Late Charges. If all or any portion of
the principal balance of or interest payable on any of the Loans, any
reimbursement obligation in respect of any LC Disbursement or any other amount
payable under the Loan Documents shall not be paid when due (whether at the
stated maturity thereof, by acceleration or otherwise), such overdue balance or
amount shall bear interest at a rate per annum (whether before or after the
entry of a judgment thereon) equal to (i) in the case of the principal balance
of any Loan, 2% plus the rate which would otherwise be applicable pursuant to
Section 2.9(a), or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate, in each case from the date of such nonpayment to, but not including,
the date such balance or such amount, as the case may be, is paid in full.  All
such interest shall be payable on demand.

-26-

--------------------------------------------------------------------------------


                         (c)             In General. Interest on (i) ABR
Advances to the extent based on the BNY Rate shall be calculated on the basis of
a 365 or 366 day year (as the case may be) and (ii) ABR Advances to the extent
based on the Federal Funds Rate, on Eurodollar Advances and on Competitive Bid
Loans shall be calculated on the basis of a 360 day year, in each case, for the
actual number of days elapsed, including the first day but excluding the last. 
Except as otherwise provided in Section 2.9(b), interest shall be payable in
arrears on each Interest Payment Date and upon each payment (including
prepayment) of the Loans (on the amount paid (or prepaid)).  Any change in the
interest rate on the Loans resulting from a change in the Alternate Base Rate
shall become effective as of the opening of business on the day on which such
change shall become effective.  The Administrative Agent shall, as soon as
practicable, notify the Borrower and the Lenders of the effective date and the
amount of each such change in the BNY Rate, but any failure to so notify shall
not in any manner affect the obligation of the Borrower to pay interest on the
Loans in the amounts and on the dates required.  Each determination of the
Alternate Base Rate or a Eurodollar Rate by the Administrative Agent pursuant to
this Agreement shall be conclusive and binding on all parties hereto absent
manifest error.  At no time shall the interest rate payable on the Loans,
together with the Facility Fee, the Term‑Out Fee, the LC Fee and all other
amounts payable under the Loan Documents, to the extent the same are construed
to constitute interest, exceed the Highest Lawful Rate.  If any amount paid
hereunder would exceed the maximum amount of interest permitted by the Highest
Lawful Rate, then such amount shall automatically be reduced to such maximum
permitted amount, and interest for any subsequent period, to the extent less
than the maximum amount permitted for such period by the Highest Lawful Rate,
shall be increased by the unpaid amount of such reduction.  Any interest
actually received for any period in excess of such maximum allowable amount for
such period shall be deemed to have been applied as a prepayment of the Loans. 
The Borrower acknowledges that to the extent interest payable on ABR Advances is
based on the BNY Rate, such rate is only one of the bases for computing interest
on loans made by the Lenders, and by basing interest payable on ABR Advances on
the BNY Rate, the Lenders have not committed to charge, and the Borrower has not
in any way bargained for, interest based on a lower or the lowest rate at which
the Lenders may now or in the future make loans to other borrowers.


SECTION 2.10       SUBSTITUTED INTEREST RATE

                         In the event that (i) the Administrative Agent shall
have determined in the exercise of its reasonable discretion (which
determination shall be conclusive and binding upon the Borrower) that by reason
of circumstances affecting the interbank eurodollar market either reasonable
means do not exist for ascertaining the Eurodollar Rate or (ii) the Required
Lenders shall have notified the Administrative Agent that they have determined
(which determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate, with respect to any portion of the Revolving Credit Loans that
the Borrower has requested be made as Eurodollar Advances or Eurodollar Advances
that will result from the requested conversion or continuation of any portion of
the Advances into or as Eurodollar Advances (each an "Affected Advance"), the
Administrative Agent shall promptly notify the Borrower and the Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination on or, to the extent practicable, prior to the requested Borrowing
Date or Conversion/Continuation Date for such Affected Advances.  If the
Administrative Agent shall give such notice, (a) any Affected Advances shall be
made as ABR Advances, (b) the Advances (or any portion thereof) that were to
have been converted to or continued as Affected Advances shall be converted to
or continued as ABR Advances and (c) any outstanding Affected Advances shall be
converted, on the last day of the then current Interest Period with respect
thereto, to ABR Advances.  Until any notice under clause (i) or (ii), as the
case may be, of this Section has been withdrawn by the Administrative Agent (by
notice to the Borrower promptly upon either (1) the Administrative Agent's
having determined that such circumstances affecting the interbank eurodollar
market no longer exist and that adequate and reasonable means do exist for
determining the Eurodollar Rate pursuant to Section 2.9 or (2) the
Administrative

-27-

--------------------------------------------------------------------------------


Agent having been notified by such Required Lenders that circumstances no longer
render the Advances (or any portion thereof) to be Affected Advances), no
further Eurodollar Advances shall be required to be made by the Lenders, nor
shall the Borrower have the right to convert or continue all or any portion of
the Loans to Eurodollar Advances.


SECTION 2.11       TAXES

                         (a)             Payments to be Free and Clear. Provided
that all documentation, if any, then required to be delivered by any Lender or
the Administrative Agent pursuant to Section 2.11(c) has been delivered, all
sums payable by the Borrower under the Loan Documents shall be paid free and
clear of and (except to the extent required by law) without any deduction or
withholding on account of any Tax (other than a Tax on the Overall Net Income of
any Lender (for which payment need not be free and clear, but no deduction or
withholding shall be made unless then required by applicable law)) imposed,
levied, collected, withheld or assessed by or within the United States or any
political subdivision in or of the United States or any other jurisdiction from
or to which a payment is made by or on behalf of the Borrower or by any
federation or organization of which the United States or any such jurisdiction
is a member at the time of payment.

                         (b)            Grossing up of Payments. If the Borrower
or any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by the Borrower to the
Administrative Agent or any Lender under any of the Loan Documents:

                                   (i)               the Borrower shall notify
the Administrative Agent and such Lender of any such requirement or any change
in any such requirement as soon as the Borrower becomes aware of it;

                                   (ii)              the Borrower shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on the Borrower) for its own account or
(if that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender, as the case may be;

                                   (iii)            the sum payable by the
Borrower to the Administrative Agent or a Lender in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, the Administrative Agent or such Lender, as the case may be,
receives on the due date therefor a net sum equal to what it would have received
had no such deduction, withholding or payment been required or made; and

                                   (iv)            within 30 days after paying
any sum from which it is required by law to make any deduction or withholding,
and within 30 days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Borrower shall deliver to the Administrative
Agent and the applicable Lender evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant Governmental Authority;

                         (c)             provided that no additional amount
shall be required to be paid to any Lender under clause (iii) above except to
the extent that any change after the date hereof (in the case of each Lender
listed on the signature pages hereof) or after the date of the Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) if any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date of this
Agreement or at the date of such Assignment and Acceptance Agreement, as the
case may be, in respect of payments to

-28-

--------------------------------------------------------------------------------


such Lender, and provided further that any Lender claiming any additional
amounts payable pursuant to this Section 2.11 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office or take other
appropriate action if the making of such a change or the taking of such action,
as the case may be, would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

                         (d)            Tax Certificates. Each Foreign Lender
shall deliver to the Borrower (with a copy to the Administrative Agent), on or
prior to the Agreement Date (in the case of each Foreign Lender listed on the
signature pages hereof) or on the effective date of the Assignment and
Acceptance Agreement pursuant to which it becomes a Lender (in the case of each
other Foreign Lender), and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), including upon the occurrence of any
event requiring a change in the most recent counterpart of any form set forth
below previously delivered by such Foreign Lender to the Borrower, such
certificates, documents or other evidence, properly completed and duly executed
by such Foreign Lender (i) two accurate and complete original signed copies of
Internal Revenue Service Form W8‑BEN or Form W8‑ECI, or successor applicable
form and (ii) an Internal Revenue Service Form W‑8 or W‑9 (or any other
certificate or statement of exemption required by Treasury Regulations Section
1.1441 4(a) or Section 1.1441 6(c) or any successor thereto) to establish that
such Foreign Lender is not subject to deduction or withholding of United States
federal income tax under Section 1441 or 1442 of the Code or otherwise (or under
any comparable provisions of any successor statute) with respect to any payments
to such Foreign Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents.  The Borrower shall not be required to pay any
additional amount to any such Foreign Lender under Section 2.11(b)(iii) if such
Foreign Lender shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if such Foreign Lender shall have satisfied
such requirements on the Agreement Date (in the case of each Foreign Lender
listed on the signature pages hereof) or on the effective date of the Assignment
and Acceptance Agreement pursuant to which it becomes a Lender (in the case of
each other Foreign Lender), nothing in this Section shall relieve the Borrower
of its obligation to pay any additional amounts pursuant to Section 2.11(b)(iii)
in the event that, as a result of any change in applicable law, such Foreign
Lender is no longer properly entitled to deliver certificates, documents or
other evidence at a subsequent date establishing the fact that such Foreign
Lender is not subject to withholding as described in the immediately preceding
sentence.


SECTION 2.12       INCREASED COSTS; ILLEGALITY

                         (a)             If any Change in Law shall:

                                   (i)               impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Credit Party
(except any such reserve requirement reflected in the Eurodollar Rate); or

                                   (ii)              impose on any Credit Party
or the London interbank market any other condition affecting this Agreement, any
Eurodollar Loans made by such Credit Party or any participation therein or any
Letter of Credit or participation therein.

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

-29-

--------------------------------------------------------------------------------


                         (b)            If any Credit Party determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Credit Party's capital or on the capital of
such Credit Party's holding company, if any, as a consequence of this Agreement
or the Loans made, the Letters of Credit issued or the participations therein
held, by such Credit Party to a level below that which such Credit Party or such
Credit Party's holding company could have achieved but for such Change in Law
(taking into consideration such Credit Party's policies and the policies of such
Credit Party's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered; provided, however, that such Credit
Party or such Credit Party's holding company agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
mitigate the consequences of any such Change in Law.

                         (c)             A certificate of a Credit Party setting
forth the amount or amounts necessary to compensate such Credit Party or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 10 days after receipt thereof.

Failure or delay on the part of any Credit Party to demand compensation pursuant
to this Section shall not constitute a waiver of such Credit Party's right to
demand such compensation; provided that no Lender shall be entitled to demand
such compensation more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, treaty or directive described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, treaty or directive. A statement setting forth
the calculations of any additional amounts payable pursuant to the foregoing
submitted by a Lender to the Borrower shall be conclusive absent manifest error.

                         (d)            Notwithstanding any other provision of
this Agreement, if, after the Agreement Date, any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrower and to the Administrative Agent:

                                   (i)               such Lender may declare
that Eurodollar Advances will not thereafter (for the duration of such
unlawfulness) be made by such Lender hereunder (or be continued for additional
Interest Periods) and ABR Advances will not thereafter (for such duration) be
converted into Eurodollar Advances, whereupon any request for a Eurodollar
Advance or to convert an ABR Advance to a Eurodollar Advance or to continue a
Eurodollar Advance, as applicable, for an additional Interest Period shall, as
to such Lender only, be deemed a request for an ABR Advance (or a request to
continue an ABR Advance as such for an additional Interest Period or to convert
a Eurodollar Advance into an ABR Advance, as applicable), unless such
declaration shall be subsequently withdrawn; and

                                   (ii)              such Lender may require
that all outstanding Eurodollar Advances made by it be converted to ABR
Advances, in which event all such Eurodollar Advances shall be automatically
converted to ABR Advances, as of the effective date of such notice as provided
in the last sentence of this paragraph;

provided, that such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office or take other appropriate action if the making of such
designation or the taking of such action, as the case may be, would allow

-30-

--------------------------------------------------------------------------------


such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Advances or to continue to fund or maintain
Eurodollar Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under clause (i) or (ii) of this paragraph, all payments and prepayments
of principal that would otherwise have been applied to repay the Eurodollar
Advances that would have been made by such Lender or the converted Eurodollar
Loans of such Lender shall instead be applied to repay the ABR Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Advances, as applicable.  For purposes of this paragraph, a notice to the
Borrower by any Lender shall be effective as to each Eurodollar Advances made by
such Lender, if lawful, on the last day of the Interest Period currently
applicable to such Eurodollar Advances; in all other cases such notice shall be
effective on the date of receipt by the Borrower.


SECTION 2.13       BREAK FUNDING PAYMENTS

                         In the event of (a) the payment or prepayment
(voluntary or otherwise) of any principal of any Eurodollar Loan or Competitive
Bid Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.5(c) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurodollar Loan or Competitive Bid Loan other than on the last day of the
Interest Period or maturity date applicable thereto as a result of a request by
any Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.


SECTION 2.14       LENDERS' RECORDS

                         Each Lender's records regarding the amount of each
Loan, each payment by the Borrower of principal and interest on the Loans and
other information relating to the Loans shall be presumptively correct absent
manifest error.


SECTION 2.15       EXTENSION OF COMMITMENT PERIOD AND MATURITY DATE

                         (a)             Extension of Commitment Period

                                   (i)               Provided that no Default or
Event of Default shall exist, the Borrower may request that the Commitment
Period be extended for up to 364 days by giving written notice thereof (each an
"Extension Request") to the Administrative Agent at any time during the period
which is not more than 45 days nor less than 30 days prior to the then current
Commitment Termination Date and,

-31-

--------------------------------------------------------------------------------


upon receipt of each such notice, the Administrative Agent shall promptly notify
each Lender thereof.  No Lender shall be required to consent to any Extension
Request. Each Lender shall endeavor to respond to each Extension Request by no
later than 15 days prior to the then current Commitment Termination Date,
provided that each Lender which shall have failed so to respond by such time
shall be deemed not to have consented thereto. The Administrative Agent shall
promptly notify the Borrower as to the name of each Lender that, in accordance
with this clause (i), consented to such extension. In the event that Lenders
having Commitments greater than 50% of the Aggregate Commitments shall not have
consented in accordance with this clause (i) to such extension, the then current
Commitment Termination Date shall not be extended and shall remain in full force
and effect.  In the event that all Lenders shall have consented in accordance
with this clause (i), then on the date upon which the last such consent shall
have been received by the Administrative Agent, the then existing Commitment
Termination Date shall be extended to the day which is 364 days after the then
existing Commitment Termination Date (or, if such date is not a Business Day,
the Business Day immediately preceding such day).

                                   (ii)              Notwithstanding any
provision in Section 2.15(a)(i) to the contrary, in the event Lenders having
Commitments greater than 50% of the Aggregate Commitments consent to an
extension of the Commitment Termination Date pursuant to Section 2.15(a)(i) (the
"Continuing Lenders"), the Borrower shall have the right, provided that no
Default or Event of Default shall have occurred and be continuing, to replace or
remove each Lender that did not so consent (each a "Non Extending Lender") by
giving the Administrative Agent notice no later than five days prior to the then
current Commitment Termination Date of its intent to extend such Commitment
Termination Date.  On or prior to the then current Commitment Termination Date,
the Borrower shall replace each Non Extending Lender with either an existing
Lender willing to assume such Non Extending Lender's Commitment or with another
Eligible Assignee willing to assume such Non Extending Lender's Commitment. 
Each Non Extending Lender agrees, subject to and in accordance with Section
11.6, to assign its rights and obligations under the Loan Documents to an
Eligible Assignee selected by the Borrower upon payment by or on behalf of such
Eligible Assignee to such Non Extending Lender of such Non Extending Lender's
Commitment Percentage or other applicable percentage of all outstanding Loans
and accrued interest, fees and other sums payable under the Loan Documents. 
Effective upon such assignment such Non‑Extending Lender shall cease to be a
"Lender" for purposes of this Agreement (except with respect to its rights
hereunder to be reimbursed for costs and expenses and to indemnification with
respect to, matters attributable to events, acts or conditions occurring prior
to such assignment). In the event that the Borrower shall have elected to
replace or remove each Non Extending Lender pursuant to this clause (ii), then
on the date, if any, upon which all of the Borrower's obligations under this
clause (ii) shall have been satisfied, if any, the then existing Commitment
Termination Date shall be extended to the day which is 364 days after the then
existing Commitment Termination Date (or, if such date is not a Business Day,
the Business Day immediately preceding such day), provided, however, that if the
Borrower shall not have satisfied such obligations on or prior to the then
existing Commitment Termination Date, such Commitment Termination Date shall not
be extended.

                         (b)            Extension of Maturity Date. Unless a
Default shall have occurred and is continuing, effective upon the delivery by
the Borrower to the Administrative Agent by no later than the seventh day prior
to the then effective Commitment Termination Date of an express written notice
(the "Term‑Out Notice") that the Borrower intends to extend the Maturity Date to
the date certain (the "Repayment Extension Date") set forth in such Term‑Out
Notice that is not later than nine months after the Commitment Termination Date
with respect to Revolving Credit Loans outstanding on the Commitment Termination
, the Maturity Date with respect to such Revolving Credit Loans shall be
extended to such Repayment Extension Date, provided that on or before the
Commitment Termination Date, the Borrower has paid the Term‑Out Fee as provided
in Section 3.1(b).  The delivery by the Borrower to the Administrative Agent of
a Term‑Out Notice shall constitute a representation and warranty by the Borrower
that no Default then exists.

-32-

--------------------------------------------------------------------------------


 


SECTION 2.16       SUBSTITUTION OF LENDER

                         In the event that the Borrower becomes obligated to pay
additional amounts to any Lender pursuant to Section 2.11, 2.12 or 2.13, or if
any Lender defaults in its obligation to fund Loans hereunder on three or more
occasions, the Borrower may, within 60 days of the demand by such Lender for
such additional amounts or the relevant default by such Lender, as the case may
be, and subject to and in accordance with the provisions of Section 11.6,
designate an Eligible Assignee (acceptable to the Administrative Agent and the
Issuing Bank) to purchase and assume all its interests, rights and obligations
under the Loan Documents, without recourse to or warranty by or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of such
Lender's Loans plus any accrued but unpaid interest thereon and accrued but
unpaid Facility Fees, Term‑Out Fees and LC Fees in respect of such Lender's
Commitment and any other amounts payable to such Lender hereunder, and to assume
all the obligations of such Lender hereunder, and, upon such purchase, such
Lender shall no longer be a party hereto or have any rights hereunder (except
those that survive full repayment hereunder) and shall be relieved from all
obligations to the Borrower hereunder, and the Eligible Assignee shall succeed
to the rights and obligations of such Lender hereunder.  The Borrower shall
execute and deliver to such Eligible Assignee a Note.  Notwithstanding anything
herein to the contrary, in the event that a Lender is replaced pursuant to this
Section 2.16 as a result of the Borrower becoming obligated to pay additional
amounts to such Lender pursuant to Section 2.11, 2.12 or 2.13, such Lender shall
be entitled to receive such additional amounts as if it had not been so
replaced.


ARTICLE 3.    FEES; PAYMENTS


SECTION 3.1           FEES

                         (a)             Facility Fee. The Borrower agrees to
pay to the Administrative Agent, for the account of the Lenders in accordance
with each Lender's Commitment Percentage, during the period from and including
the Closing Date through but excluding the Maturity Date, a fee (the "Facility
Fee") equal to the Applicable Facility Fee Percentage per annum of the average
daily sum of the Aggregate Commitments, regardless of usage, during such period.
The Facility Fee shall be payable (i) quarterly in arrears on the last day of
each March, June, September and December during such period, (ii) on the date of
any reduction in the Aggregate Commitments (to the extent of such reduction) and
(iii) on the Maturity Date. The Facility Fee shall be calculated on the basis of
a 360 day year for the actual number of days elapsed.

                         (b)            Term‑Out Fee. In the event that the
Borrower delivers a Term‑Out Notice in accordance with Section 2.15(b), as a
condition to the extension of the Maturity Date as provided in such Section, the
Borrower agrees to pay to the Administrative Agent, for the account of the
Lenders in accordance with each Lender's Commitment Percentage, a non‑refundable
fee (the "Term‑Out Fee") equal to 0.375% of the aggregate outstanding principal
balance of Revolving Credit Loans on the Commitment Termination Date.  The
Term‑Out Fee shall be earned and payable on the Commitment Termination Date.

                         (c)             LC Fee. The Borrower agrees to pay (i)
to the Administrative Agent for the account of each Lender a participation fee
(the "LC Fee") with respect to its participations in Letters of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin on the average
daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender's Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank for its own account a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Bank on the

-33-

--------------------------------------------------------------------------------


average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank's standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date hereof;
provided that all such fees shall be payable on the date on which the Aggregate
Commitments terminate and any such fees accruing after the date on which the
Aggregate Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

                         (d)            Other Fees. The Borrower agrees to pay
to each of the Credit Parties, for its own account, such fees as have been
agreed to in writing by it and the Borrower.


SECTION 3.2           PRO RATA TREATMENT AND APPLICATION OF PRINCIPAL PAYMENTS

                         (a)             The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal of Loans, reimbursements of LC Disbursements, interest or fees, or of
amounts payable under Sections 2.11, 2.12, 2.13 or 11.4 or otherwise) prior to
1:00 p.m., on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its office at One
Wall Street, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.11, 2.12, 2.13 or 11.4 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in Dollars.

                         (b)            If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal of Loans, unreimbursed LC Disbursements, interest, fees and
commissions then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees and
commissions then due to such parties and (ii) second, towards payment of
principal of Loans and unreimbursed LC Disbursements then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
of Loans and unreimbursed LC Disbursements then due to such parties.

                         (c)             If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of, and accrued interest on, their respective

-34-

--------------------------------------------------------------------------------


Loans and participations in LC Disbursements, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

                         (d)            Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the applicable Credit Parties
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if the Borrower has not in fact made such
payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

                         (e)             If any Credit Party shall fail to make
any payment required to be made by it pursuant to Section 2.3(c) or 2.8(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Credit Party to satisfy such Credit Party's
obligations under such Sections until all such unsatisfied obligations are fully
paid.


ARTICLE 4.    REPRESENTATIONS AND WARRANTIES

In order to induce the Credit Parties to enter into this Agreement, the Lenders
to make the Loans, the Issuing Bank to issue Letters of Credit and the Lenders
to acquire participations therein, the Borrower makes the following
representations and warranties to the Administrative Agent and each Lender:


SECTION 4.1           SUBSIDIARIES; CAPITALIZATION

                         As of the Agreement Date, the Borrower has only the
Subsidiaries set forth on Schedule 4.1, and such Schedule accurately designates
as of the Agreement Date whether each such Subsidiary is a Material Subsidiary
or an Immaterial Subsidiary for purposes of this Agreement.  The shares of each
corporate Material Subsidiary are duly authorized, validly issued, fully paid
and non‑assessable and are owned free and clear of any Liens, other than Liens
permitted pursuant to Section 8.1(o).  The interest of the Borrower in each
non‑corporate Material Subsidiary is owned free and clear of any Liens, other
than Liens permitted pursuant to Section 8.1(o).


SECTION 4.2           EXISTENCE AND POWER

Each of the Borrower and the Material Subsidiaries is duly organized or formed
and validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation, has

-35-

--------------------------------------------------------------------------------


all requisite power and authority to own its Property and to carry on its
business as now conducted, and is in good standing and authorized to do business
as a foreign corporation or other applicable entity in each jurisdiction in
which the nature of the business conducted therein or the Property owned therein
makes such qualification necessary, except where such failure to qualify could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


SECTION 4.3           AUTHORITY

                         The Borrower has full legal power and authority to
enter into, execute, deliver and perform the terms of the Loan Documents and to
make the borrowings contemplated hereby and by the Notes, and to execute,
deliver and carry out the terms of the Notes and to incur the obligations
provided for herein and therein, all of which have been duly authorized by all
proper and necessary corporate or other applicable action and are in full
compliance with its charter or by laws or its other organization documents.


SECTION 4.4           BINDING AGREEMENT

                         The Loan Documents (other than the Notes) constitute,
and the Notes, when issued and delivered pursuant hereto for value received,
will constitute, the valid and legally binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and general principles of equity.


SECTION 4.5           LITIGATION AND REGULATORY PROCEEDINGS

                         (a)             Except as disclosed in Schedule 4.5,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority (whether or not purportedly on behalf of the Borrower
or any of the Material Subsidiaries) pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of the Material Subsidiaries,
which (i) if adversely determined, could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, except that the
commencement by the Borrower, any of the Material Subsidiaries or any
Governmental Authority of a rate proceeding or earnings review before such
Governmental Authority shall not constitute such a pending or threatened action,
suit or proceeding unless and until such Governmental Authority has made a final
determination thereunder that could reasonably be expected to have a Material
Adverse Effect, (ii) call into question the validity or enforceability of any of
the Loan Documents, or (iii) could reasonably be expected to result in the
rescission, termination or cancellation of any material franchise, right,
license, permit or similar authorization held by the Borrower or any of the
Material Subsidiaries.

                         (b)            Since the Agreement Date, there has been
no change in the status of the matters disclosed on Schedule 4.5 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.


SECTION 4.6           REQUIRED CONSENTS

                         Except for information filings required to be made in
the ordinary course of business which are not a condition to the Borrower's
performance under the Loan Documents, no consent, authorization or approval of,
filing with, notice to, or exemption by, equityholders, any Governmental
Authority or any other Person is required to authorize, or is required in
connection with the execution, delivery and performance of the Loan Documents or
is required as a condition to the validity or enforceability of the Loan
Documents, except such as have been obtained or made and are in full force

-36-

--------------------------------------------------------------------------------


and effect and not subject to any appeals period (including the FERC Order).  As
of the Closing Date, the FERC Order then in effect expires August 11, 2004.


SECTION 4.7           NO CONFLICTING AGREEMENTS, COMPLIANCE WITH LAWS

                         (a)             Neither the Borrower nor any of the
Material Subsidiaries is in default (i) under any mortgage, indenture, contract
or agreement to which it is a party or by which it or any of its Property is
bound or (ii) except as disclosed on Schedule 4.5, with respect to any judgment,
order, writ, injunction, decree or decision of any Governmental Authority, the
effect of which default could reasonably be expected to have a Material Adverse
Effect.  The execution, delivery or carrying out of the terms of the Loan
Documents will not constitute a default under, or require the mandatory
repayment of, or result in the creation or imposition of, or obligation to
create, any Lien upon any Property of the Borrower or any of the Material
Subsidiaries pursuant to the terms of, any such mortgage, indenture, contract or
agreement.

                         (b)            Each of the Borrower and the Material
Subsidiaries (i) except as disclosed on Schedule 4.5, is complying in all
material respects with all statutes, regulations, rules and orders applicable to
the Borrower or such Material Subsidiary of all Governmental Authorities,
including Environmental Laws and ERISA, a violation of which could individually
or in the aggregate reasonably be expected to have a Material Adverse Effect and
(ii) has filed or caused to be filed all tax returns required to be filed and
has paid, or has made adequate provision for the payment of, all taxes shown to
be due and payable on said returns or in any assessments made against it (other
than those being contested as permitted under Section 7.4) which would be
material to the Borrower or any of the Material Subsidiaries, and no tax Liens
have been filed with respect thereto.


SECTION 4.8           GOVERNMENTAL REGULATIONS

                         Neither the Borrower nor any of the Material
Subsidiaries is (i) an "investment company" or a company "controlled" by an
"investment company" as defined in, or is otherwise subject to regulation under,
the Investment Company Act of 1940, as amended, or (ii) a "holding company", or
an "affiliate" or "subsidiary company" of a "holding company", as those terms
are defined in the Public Utility Holding Company Act of 1935, as amended, in
each case which is subject to registration thereunder. 


SECTION 4.9           FEDERAL RESERVE REGULATIONS; USE OF LOAN PROCEEDS

                         Neither the Borrower nor any of the Material
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Loans will be used, directly or
indirectly, (i) for a purpose which violates any law, rule or regulation of any
Governmental Authority, including the provisions of Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as amended, (ii) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or (iii) to fund a personal loan to or for
the benefit of a director or executive officer of a Borrower or any Subsidiary.


SECTION 4.10       PLANS

                         No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of

-37-

--------------------------------------------------------------------------------


Financial Accounting Standards No. 87) did not, as of the date of the most
recent audited financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent audited financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans. 


SECTION 4.11       FINANCIAL STATEMENTS

                         The Borrower has heretofore delivered to the Credit
Parties copies of its consolidated balance sheet and the related consolidated
statements of income, stockholder's equity and cash flows as of and for the
fiscal year ended December 31, 2002 and December 31, 2001, reported on by the
Accountants (with the applicable related notes and schedules, the "Financial
Statements"). The Financial Statements have been prepared in accordance with
GAAP and fairly present the consolidated financial condition and results of the
operations of the Borrower and the Subsidiaries as of the dates and for the
periods indicated therein.  Since December 31, 2002, each of the Borrower and
the Material Subsidiaries has conducted its business only in the ordinary course
and there has been no Material Adverse Change.


SECTION 4.12       PROPERTY

                         Each of the Borrower and the Material Subsidiaries has
good and marketable title to all of its Property, title to which is material to
the Borrower or such Material Subsidiary, as the case may be, subject to no
Liens, except Permitted Liens.


SECTION 4.13       ENVIRONMENTAL MATTERS

                         (a)             To the best knowledge of the Borrower,
the Borrower and each of the Material Subsidiaries is in compliance in all
material respects with the requirements of all applicable Environmental Laws.

                         (b)            To the best knowledge of the Borrower,
except as described in Schedule 4.13, (i) no Hazardous Substances have been
generated or manufactured on, transported to or from, treated at, stored at or
discharged from any Real Property in violation of any Environmental Laws, (ii)
no Hazardous Substances have been discharged into subsurface waters under any
Real Property in violation of any Environmental Laws, (iii) no Hazardous
Substances have been discharged from any Real Property on or into Property or
waters (including subsurface waters) adjacent to any Real Property in violation
of any Environmental Laws, and (iv) there are not now, nor ever have been, on
any Real Property any underground or above ground storage tanks of the Borrower
or any of the Material Subsidiaries regulated under any Environmental Laws,
which, as to any of the foregoing actions, events or conditions, individually or
collectively, could reasonably be expected to have a Material Adverse Effect.

                         (c)             Except as described in Schedule 4.13,
neither the Borrower nor any of the Material Subsidiaries (i) has received
notice directly or otherwise learned indirectly (through a Corporate Officer) of
any claim, demand, suit, action, proceeding, event, condition, report,
directive, Lien, violation, non compliance or investigation indicating or
concerning any potential or actual material liability (including potential
liability for enforcement, investigatory costs, cleanup costs, government
response costs, removal costs, remediation costs, natural resources damages,
Property damages, personal injuries or penalties) arising in connection with:
(A) any material non compliance with or violation of the requirements of any
applicable Environmental Laws or (B) the presence of any Hazardous Substance on
any Real Property (or any Real Property previously owned by the Borrower or any
of the Material Subsidiaries) or the release or threatened release of any
Hazardous Substance into the environment which

-38-

--------------------------------------------------------------------------------


individually or collectively could reasonably be expected to have a Material
Adverse Effect or (ii) has any overtly threatened or actual material liability
in connection with the presence of any Hazardous Substance on any Real Property
(or any Real Property previously owned by the Borrower or any of the Material
Subsidiaries) or the release or threatened release of any Hazardous Substance
into the environment.

                         (d)            Since the Agreement Date, there has been
no change in the status of the matters disclosed on Schedule 4.13 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.


ARTICLE 5.    CONDITIONS TO EFFECTIVENESS

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.1):


SECTION 5.1           EVIDENCE OF ACTION

                         The Administrative Agent shall have received a
certificate, dated the Closing Date, of the Secretary or Assistant Secretary of
the Borrower (i) attaching a true and complete copy of the resolutions of its
Board of Directors and of all documents evidencing other necessary corporate
action (in form and substance satisfactory to the Administrative Agent) taken by
it to authorize the Loan Documents and the transactions contemplated thereby,
(ii) attaching a true and complete copy of its charter and by laws, (iii)
setting forth the incumbency of its officer or officers who may sign the Loan
Documents, including therein a signature specimen of such officer or officers,
and (iv) attaching a certificate of good standing of the Secretary of State of
the jurisdiction of its incorporation and each other jurisdiction in which the
failure to be in good standing could reasonably be expected to have a Material
Adverse Effect.


SECTION 5.2           THIS AGREEMENT

                         The Administrative Agent (or its counsel) shall have
received, in respect of each Person listed on the signature pages of this
Agreement, either (i) a counterpart signature page hereof signed on behalf of
such Person or (ii) written evidence satisfactory to the Administrative Agent
(which may include a facsimile transmission of a signed signature page of this
Agreement) that a counterpart signature page hereof has been signed on behalf of
such Person.


SECTION 5.3           NOTES

                         The Administrative Agent (or its counsel) shall have
received a Note for each Lender, dated the Closing Date, duly executed by a duly
authorized officer of the Borrower.


SECTION 5.4           APPROVALS

                         The Administrative Agent shall have received a
certificate of a duly authorized officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, certifying that all approvals and
consents of all Persons required to be obtained in connection with the
consummation of the transactions contemplated by the Loan Documents have been
duly obtained and are in full force and effect and that all required notices
have been given and all required waiting periods have expired, attaching thereto
true and complete copies of all such required governmental and regulatory
authorizations and approvals, including approval of the FERC.

-39-

--------------------------------------------------------------------------------


 


SECTION 5.5           CERTAIN AGREEMENTS

                         The Administrative Agent shall have received a
certificate of a duly authorized officer of the Borrower, in form and substance
satisfactory to the Administrative Agent, (i) certifying that there have been no
amendments or other modifications to either the CLECO Mortgage or the Employee
Stock Ownership Plan since June 5, 2002, or, if so, setting forth the same, in
which case any such amendment or modification shall be in form and substance
satisfactory to the Administrative Agent, and (ii) attaching a true, complete
and correct copy of each of (x) the Inter‑Affiliate Policies Agreement, which
shall be in form and substance satisfactory to the Administrative Agent and (y)
Sections 1.04 and 5.05 of the CLECO Mortgage together with copies of any defined
terms used therein.


SECTION 5.6           OPINION OF COUNSEL TO THE BORROWER

                         The Administrative Agent shall have received an opinion
of Phelps Dunbar, L.L.P., counsel to the Borrower, addressed to the Credit
Parties and dated the Closing Date, substantially in the form of Exhibit K, and
covering such additional matters as the Required Lenders may reasonably
request.  It is understood that such opinion is being delivered to the Credit
Parties upon the direction of the Borrower and that the Credit Parties may and
will rely upon such opinion.


SECTION 5.7           TERMINATING INDEBTEDNESS

                         The Terminating Indebtedness shall have been fully
repaid and all agreements and other documents with respect thereto shall have
been canceled or terminated, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof or arrangements satisfactory to the
Administrative Agent shall have been made by the Borrower and the Subsidiaries
to accomplish the foregoing concurrently with the first Loans made hereunder.


SECTION 5.8           2003 SENIOR NOTES

                         (a)             The Borrower shall have (i) issued the
2003 Senior Notes and (ii) received gross proceeds thereof in an amount not less
than $75,000,000.

                         (b)            The Administrative Agent shall have
received a certificate of the Chief Financial Officer of the Borrower (or other
officer acceptable to the Administrative Agent), dated the Closing Date, in all
respects satisfactory to the Administrative Agent (i) as to the matters set
forth in subsection (a) above and (ii) attaching a true, complete and correct
copy of each of the 2003 Indenture, a specimen of the 2003 Senior Notes and a
copy of the Offering Memorandum in respect thereof, each of which shall be in
form and substance satisfactory to the Administrative Agent.


SECTION 5.9           COMPLIANCE; OFFICER'S CERTIFICATE

                         The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer or
the chief financial officer of the Borrower, confirming compliance with the
conditions set forth in Section 6.1.


SECTION 5.10       FEES AND EXPENSES

                         All fees payable to the Credit Parties on the Closing
Date, and the reasonable fees and expenses of counsel to the Administrative
Agent incurred and recorded to date in connection with the preparation,
negotiation and closing of the Loan Documents, shall have been paid.

-40-

--------------------------------------------------------------------------------


 


ARTICLE 6.    CONDITIONS OF LENDING ‑ ALL LOANS

The obligation of each Lender to make any Loan (which shall not include a
continuation or conversion of a Loan pursuant to and in accordance with Section
2.7) and of the Issuing Bank to issue, amend, renew or extend a Letter of
Credit, is subject to the satisfaction of the following conditions:


SECTION 6.1           COMPLIANCE

                         On each Borrowing Date and after giving effect to the
Loans to be made thereon or the Letters of Credit to be issued, amended, renewed
or extended, as applicable, thereon, (i) there shall exist no Default or Event
of Default, (ii) the representations and warranties contained in the Loan
Documents shall be true and correct with the same effect as though such
representations and warranties had been made on such Borrowing Date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct on and as of such earlier date, and (iii) since December 31, 2002, there
has been no Material Adverse Change.  Each request by the Borrower for a Loan or
for the issuance, amendment, renewal or extension of a Letter of Credit shall
constitute a certification by the Borrower as of such Borrowing Date that each
of the foregoing matters is true and correct in all respects.


SECTION 6.2           CREDIT REQUEST; COMPETITIVE BID REQUEST

                         In the case of the borrowing of Revolving Credit Loans
or the issuance, amendment, renewal or extension, as applicable, of a Letter of
Credit, the Administrative Agent shall have received a Credit Request, or in the
case of a borrowing of a Competitive Bid Loan, the Administrative Agent shall
have received a Competitive Bid Request and such other documents required to be
provided by the Borrower pursuant to Section 2.4, in each case duly executed by
a duly authorized officer of the Borrower.


SECTION 6.3           LAW

                         Such Loan shall not be prohibited by any applicable
law, rule or regulation.


SECTION 6.4           OTHER DOCUMENTS

                         The Administrative Agent shall have received such other
documents as the Administrative Agent or the Lenders shall reasonably request.


ARTICLE 7.    AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:


SECTION 7.1           FINANCIAL STATEMENTS

                         The Borrower shall maintain a standard system of
accounting in accordance with GAAP, and furnish or cause to be furnished to the
Administrative Agent and each Lender:

                         (a)             As soon as available, but in any event
within 120 days after the end of each fiscal year, (i) a copy of the Borrower's
Annual Report on Form 10‑K in respect of such fiscal year required to

-41-

--------------------------------------------------------------------------------


be filed by the Borrower with the SEC, together with the financial statements
attached thereto, and (ii) the Borrower's audited consolidated balance sheet and
related consolidated statements of income, stockholder's equity and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
the Accountants (without a "going concern" or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial conditions and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, together with a listing of all Material Subsidiaries
designated as Immaterial Subsidiaries, and vice versa, during such fiscal year;

                         (b)            As soon as available, but in any event
within 60 days after the end of each of the first three fiscal quarters, (i) a
copy of the Borrower's Quarterly Report on Form 10‑Q in respect of such fiscal
quarter required to be filed by the Borrower with the SEC, together with the
financial statements attached thereto, and (ii) the Borrower's unaudited
consolidated balance sheet and related consolidated statements of income,
stockholder's equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a duly authorized financial officer of the Borrower as presenting
fairly in all material respects the financial conditions and results of
operations of the Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

                         (c)             Within 60 days after the end of each of
the first three fiscal quarters (120 days after the end of the last fiscal
quarter), a Compliance Certificate, signed by the chief financial officer of the
Borrower (or such other officer as shall be acceptable to the Administrative
Agent) as to the Borrower's compliance, as of such fiscal quarter ending date,
with Section 7.11, and as to the occurrence or continuance of no Default or
Event of Default as of such fiscal quarter ending date and the date of such
certificate; and

                         (d)            Such other information as the
Administrative Agent or any Lender may reasonably request from time to time.


SECTION 7.2           CERTIFICATES; OTHER INFORMATION

                         The Borrower shall furnish or cause to be furnished to
the Administrative Agent and each Lender:

                         (a)             Prompt written notice if: (i) there
shall occur and be continuing a Default or an Event of Default or (ii) a
Material Adverse Change shall have occurred;

                         (b)            Prompt written notice of: (i) any
material citation, summons, subpoena, order to show cause or other document
naming the Borrower or any of the Material Subsidiaries a party to any
proceeding before any Governmental Authority, and include with such notice a
copy of such citation, summons, subpoena, order to show cause or other document,
or (ii) any lapse or other termination of, or refusal to renew or extend, any
material Intellectual Property, license, permit, franchise or other
authorization issued to the Borrower or any of the Material Subsidiaries by any
Person or Governmental Authority, provided that any of the foregoing set forth
in this subsection (b) could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or call into question the validity or
enforceability of any of the Loan Documents;

-42-

--------------------------------------------------------------------------------


                         (c)             Promptly upon becoming available,
copies of all (i) regular, periodic or special reports, schedules and other
material which the Borrower or any of the Material Subsidiaries may be required
to file with or deliver to any securities exchange or the SEC, or any other
Governmental Authority succeeding to the functions thereof, (ii) material news
releases and annual reports relating to the Borrower or any of the Material
Subsidiaries, and (iii) upon the written request of the Administrative Agent,
reports that the Borrower or any of the Material Subsidiaries sends to or files
with FERC, the LPSC or any similar state or local Governmental Authority;

                         (d)            Prompt written notice of any order,
notice, claim or proceeding received by, or brought against, the Borrower or any
of the Material Subsidiaries, or with respect to any of the Real Property, under
any Environmental Law, that could reasonably be expected to have a Material
Adverse Effect;

                         (e)             Prompt written notice of any change by
either Moody's or S&P in the Senior Debt Rating; and

                         (f)              Such other information as the
Administrative Agent or any Lender shall reasonably request from time to time.


SECTION 7.3           LEGAL EXISTENCE

                         Except as permitted under Section 8.2, the Borrower
shall maintain its legal existence in good standing in the jurisdiction of its
incorporation or formation and in each other jurisdiction in which the failure
so to do could reasonably be expected to have a Material Adverse Effect, and
cause each of the Material Subsidiaries to maintain its legal existence in good
standing in each jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse Effect.


SECTION 7.4           TAXES

                         The Borrower shall pay and discharge when due, and
cause each of the Material Subsidiaries so to do, all Taxes, assessments and
governmental charges, license fees and levies upon or with respect to the
Borrower or such Material Subsidiary, as the case may be, and all Taxes upon the
income, profits and Property of the Borrower and the Material Subsidiaries,
which if unpaid, could individually or collectively reasonably be expected to
have a Material Adverse Effect or become a Lien on the Property of the Borrower
or such Material Subsidiary, as the case may be (other than a Lien described in
Section 8.1(a)), unless and to the extent only that such Taxes, assessments,
charges, license fees and levies shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Material
Subsidiary, as the case may be, provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required by the Accountants in
accordance with GAAP shall have been made therefor.


SECTION 7.5           INSURANCE

                         The Borrower shall maintain, and cause each of the
Material Subsidiaries to maintain, with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks (but including in any event public liability and
business interruption coverage) as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon written request of the Administrative Agent or
any Lender, full information as to the insurance carried.

-43-

--------------------------------------------------------------------------------


 


SECTION 7.6           PAYMENT OF INDEBTEDNESS AND PERFORMANCE OF OBLIGATIONS

                         The Borrower shall pay and discharge when due, and
cause each of the Material Subsidiaries to pay and discharge when due, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could, individually or collectively reasonably be
expected to (i) have a Material Adverse Effect or (ii) become a Lien upon
Property of the Borrower or any of the Material Subsidiaries (other than a
Permitted Lien), unless and to the extent only that the validity of such
Indebtedness, obligation or claim shall be contested in good faith and by
appropriate proceedings diligently conducted, provided that the Borrower shall
give the Administrative Agent prompt notice of any such contest and that such
reserve or other appropriate provision as shall be required by the Accountants
in accordance with GAAP shall have been made therefor.


SECTION 7.7           CONDITION OF PROPERTY

                         The Borrower shall at all times, maintain, protect and
keep in good repair, working order and condition (ordinary wear and tear
excepted), and cause each of the Material Subsidiaries so to do, all Property
necessary to the operation of the Borrower's or such Material Subsidiary's, as
the case may be, material businesses.


SECTION 7.8           OBSERVANCE OF LEGAL REQUIREMENTS

                         The Borrower shall observe and comply in all respects,
and cause each of the Material Subsidiaries so to do, with all laws, ordinances,
orders, judgments, rules, regulations, certifications, franchises, permits,
licenses, directions and requirements of all Governmental Authorities, which now
or at any time hereafter may be applicable to it, including ERISA and all
Environmental Laws, a violation of which could individually or collectively
reasonably be expected to have a Material Adverse Effect, except such thereof as
shall be contested in good faith and by appropriate proceedings diligently
conducted by it, provided that the Borrower shall give the Administrative Agent
prompt notice of such contest and that such reserve or other appropriate
provision as shall be required by the Accountants in accordance with GAAP shall
have been made therefor.


SECTION 7.9           INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS

                         The Borrower shall keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities and permit representatives of the Administrative
Agent and any Lender to visit its offices, to inspect any of its Property and
examine and make copies or abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, prospects, licenses, Property and financial condition of
the Borrower and the Material Subsidiaries with the officers thereof and the
Accountants; provided that, so long as no Default or Event of Default exists,
none of the Administrative Agent, its agents, its representatives or the Lenders
shall be entitled to examine or make copies or abstracts of, or otherwise obtain
information with respect to, the Borrower's records relating to pending or
threatened litigation if any such disclosure by the Borrower could reasonably be
expected (i) to give rise to a waiver of any attorney/client privilege of the
Borrower or any of the Material Subsidiaries relating to such information or
(ii) to be otherwise materially disadvantageous to the Borrower or any of the
Material Subsidiaries in the defense of such litigation.

-44-

--------------------------------------------------------------------------------


 


SECTION 7.10       LICENSES, INTELLECTUAL PROPERTY

                         The Borrower shall obtain or maintain, as applicable,
and cause each of the Material Subsidiaries to obtain or maintain, as
applicable, in full force and effect, all licenses, franchises, Intellectual
Property, permits, authorizations and other rights as are necessary for the
conduct of its business and the failure of which to obtain or maintain could,
individually or collectively, reasonably be expected to have a Material Adverse
Effect.


SECTION 7.11       FINANCIAL COVENANTS

                         (a)             The Borrower shall maintain at all
times Total Indebtedness equal to or less than 65% of Total Capitalization.

                         (b)            The Borrower will not permit the
Interest Coverage Ratio as of the end of any fiscal quarter to be less than
2.50:1.00.


SECTION 7.12       MATERIAL/IMMATERIAL DESIGNATION OF SUBSIDIARIES

                         The Borrower shall be permitted to designate a Material
Subsidiary as an Immaterial Subsidiary and an Immaterial Subsidiary as a
Material Subsidiary by giving the Credit Parties written notice thereof not
later than 10 Business Days after such designation, specifying the effective
date of such designation and certifying that all of the conditions set forth in
this Section shall have been satisfied as of such effective date, provided that:
(i) immediately before and after giving effect to such designation, no Default
or Event of Default shall exist and (ii) in the case of the designation of an
Immaterial Subsidiary as a Material Subsidiary, such notice shall also serve as
the certification of the Borrower immediately after giving effect to such
designation that, with respect to such Material Subsidiary, the representations
and warranties contained in the Loan Documents shall be true and correct. In
connection with any such designation of a Subsidiary as Material or Immaterial
the Borrower may submit such revised Schedules to the Loan Documents to make
revisions to the existing Schedules thereto with respect to such Material
Subsidiary or Immaterial Subsidiary as may be necessary for the representations
and warranties to be true and correct with respect to the applicable Material
Subsidiaries.  Notwithstanding anything herein to the contrary, the Borrower may
not designate a Material Subsidiary as an Immaterial Subsidiary if at the time
of such designation (i) the total assets of all Persons that were designated as
Immaterial Subsidiaries pursuant to this Section during the immediately
preceding twelve month period, determined on a combined basis in accordance with
GAAP (the total assets of a Person designated as Immaterial Subsidiary being
determined as of the date of such designation, and shall exclude any assets
acquired by such Person pursuant to Section 8.2 or 8.3) exceeds (ii) an amount
equal to 5% of the total assets of the Borrower and the Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of the first day of such
immediately preceding twelve month period.


SECTION 7.13       USE OF PROCEEDS

                         The proceeds of the Loans and the Letters of Credit
will be used only as follows: (a) to refinance the Terminating Indebtedness and
(b) for general corporate purposes not inconsistent with the terms hereof.  No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase, acquire or carry any Margin Stock or for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X or (ii) to fund a personal loan to or for the benefit of a director or
executive offices of the Borrower or any Subsidiary.

-45-

--------------------------------------------------------------------------------


ARTICLE 8.    NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:


SECTION 8.1           LIENS

                         The Borrower shall not create, incur, assume or suffer
to exist any Lien upon any of its Property, whether now owned or hereafter
acquired, or permit any of the Material Subsidiaries so to do, except:

                         (a)             Liens for Taxes, assessments or similar
charges incurred in the ordinary course of business which are not delinquent or
which are being contested in accordance with Section 7.4, provided that
enforcement of such Liens is stayed pending such contest;

                         (b)            Liens (i) in connection with workers'
compensation, unemployment insurance or other social security obligations (but
not ERISA), (ii) in connection with deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business, (iii) in connection with, or
otherwise constituting, zoning ordinances, easements, rights of way, minor
defects, irregularities, and other similar restrictions affecting real Property
which do not materially and adversely affect the value of such real Property or
the financial condition of the Borrower or such Material Subsidiary, as the case
may be, or materially impair its use for the operation of the business of the
Borrower or such Material Subsidiary, as the case may be, (iv) arising by
operation of law such as mechanics', materialmen's, carriers', warehousemen's,
lessors' and bankers' liens and rights of set‑off incurred in the ordinary
course of business which are not delinquent or which are being contested in
accordance with Section 7.6, provided that enforcement of such Liens is stayed
pending such contest, and (v) arising out of judgments or decrees which are
being contested in accordance with Section 7.6, provided that enforcement of
such Liens is stayed pending such contest;

                         (c)             Liens now existing or hereafter arising
in favor of the Administrative Agent or the Lenders under the Loan Documents;

                         (d)            purchase money Liens on Property of the
Borrower or any of the Material Subsidiaries acquired after the date hereof to
secure Indebtedness of the Borrower or such Material Subsidiary incurred in
connection with the acquisition of such Property, provided that each such Lien
is limited to such Property so acquired;

                         (e)             Liens on Property of the Borrower and
the Material Subsidiaries existing on the Agreement Date as set forth on
Schedule 8.1 as renewed from time to time, but not any increases in the amounts
secured thereby or the Property subjected to such Lien thereon (except under the
CLECO Mortgage);

                         (f)              Liens existing on Property of the
Borrower or any of the Material Subsidiaries acquired after the Agreement Date
provided that such Liens are at all times thereafter limited to the Property so
acquired and were not created in contemplation of such acquisition;

-46-

--------------------------------------------------------------------------------


                         (g)             the Lien evidenced by the CLECO
Mortgage as renewed from time to time; provided, however, that such Lien shall
not extend to or over any Property of a character not subject on the date hereof
to the Lien granted under the CLECO Mortgage;

                         (h)             "permitted liens" as defined under
Section 1.04 of the CLECO Mortgage, as in effect on the date hereof, other than
"funded liens" described in clause (ix) of said Section 1.04, other Liens not
otherwise prohibited by Section 5.05 of the CLECO Mortgage as in effect on the
date hereof, and, in the event the CLECO Mortgage is terminated, Liens of the
same type and nature as the foregoing Liens referred to in this clause (h),
provided that the amounts secured by such Liens shall not exceed the amounts
that may be secured by such foregoing Liens as the last day on which the CLECO
Mortgage was in effect;

                         (i)              Liens created to secure Indebtedness
representing, or incurred to finance, the cost of Property acquired, constructed
or improved by the Borrower in the ordinary course of business after the date
hereof and not subject to (i) the Lien referred to in clause (g) above or (ii)
Liens securing Indebtedness existing on such Property at the time of acquisition
thereof, provided, in all cases, such Liens are limited to such Property
acquired, constructed or improved;

                         (j)              Liens existing on property of any
Person at the time that such Person becomes a Subsidiary of the Borrower
provided that such Liens were not created to secure the acquisition of such
Person;

                         (k)             Liens to secure Indebtedness of any
Subsidiary of the Borrower to the Borrower or to any of its other Subsidiaries;

                         (l)              Liens on Property (including any
natural gas, oil or other mineral Property) to secure all or a part of the cost
of exploration, drilling or development thereof or to secure Indebtedness
incurred to provide funds for any such purpose;

                         (m)           Liens and security interests created,
incurred or assumed in connection with the purchase, lease, financing or
refinancing of pollution control facilities (and which Liens and security
interest are limited to such pollution control facilities);

                         (n)             Liens (i) created to secure sales or
factoring of accounts receivable and other receivables, and (ii) to the extent
not covered by clause (i) of this subsection, Liens on accounts receivables and
other receivables, to secure Indebtedness of the Borrower or any of the Material
Subsidiaries in an aggregate amount not to exceed $40,000,000;

                         (o)            Liens on any equity interest owned or
otherwise held by or on behalf of the Borrower or any Material Subsidiary
created in connection with any project financing;

                         (p)            Liens to secure obligations of the
Borrower in respect of agreements to purchase or sell electricity, gas or fuel
from counterparties, provided that the aggregate amount secured under this
clause (p) shall not exceed $15,000,000; and

                         (q)            Liens created for the sole purpose of
extending, renewing or replacing in whole or in part Indebtedness secured by any
lien, mortgage or security interest referred to in the foregoing clauses (a)
through (p); provided, however, that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement and that such extension,
renewal or replacement, as the case may be, shall be limited to all or

-47-

--------------------------------------------------------------------------------


a part of the property or indebtedness that secured the lien or mortgage so
extended, renewed or replaced (and any improvements on such property).


SECTION 8.2           MERGER, CONSOLIDATION, PURCHASE OR SALE OF ASSETS, ETC.

                         The Borrower shall not consolidate with, be acquired
by, or merge into or with any Person, or convey, sell, lease or otherwise
dispose of all or any part of its Property, or enter into any sale-leaseback
transaction, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property (other than purchases or other
acquisitions of inventory, materials, equipment and similar Property in the
ordinary course of business) of any Person, including acquisitions of the Stock
of any Person, or permit any of the Material Subsidiaries so to do, except:

                         (a)             sales or other dispositions of
inventory and short‑term government securities, commercial paper, money market
mutual funds and other similar short‑term cash equivalent investments, in each
case in the ordinary course of business;

                         (b)            sales of accounts receivables and other
receivables;

                         (c)             Asset Sales by any of the Material
Subsidiaries to any of the other Material Subsidiaries;

                         (d)            (i) other Asset Sales, provided that (A)
no Default or Event of Default shall exist immediately before or after giving
effect thereto and (B) the amount of such Asset Sale, when added to the total
amount of all Asset Sales made by the Borrower and the Material Subsidiaries
during the immediately preceding twelve month period pursuant to this subsection
(d) (excluding amounts from Asset Sales made by a Material Subsidiary when such
Subsidiary was designated as an Immaterial Subsidiary if made during the
relevant twelve month period), shall not exceed 15% or more of Material Total
Assets as of the first day of such twelve month period and (ii) sales of
transmission assets pursuant to the order of any Governmental Authority,
provided that fair market value shall have been received for such transmission
assets;

                         (e)             any of the Material Subsidiaries may
merge or consolidate with or into, or acquire control of, or acquire all or any
portion of the assets of any Person, provided that immediately after giving
effect thereto, the total consideration to be paid by the Material Subsidiaries
to or for the account of any Person (other than the Borrower and the Material
Subsidiaries) in connection therewith, when added to the total consideration
paid by the Borrower and the Material Subsidiaries to or for the account of any
Person (other than the Borrower and the Material Subsidiaries) in connection
with all other mergers, consolidations and acquisitions permitted under Sections
8.2(e) and 8.2(f) during the period from the Agreement Date through and
including the date thereof, and all loans, advances and other arrangements
outstanding at such time and permitted under Section 8.3, shall not exceed 15%
of Material Total Assets as of the most recently completed fiscal quarter; and

                         (f)              mergers, consolidations or
acquisitions of or by the Borrower with, into or of another Person (including
acquisitions by the Borrower of all or any portion of the assets of any Person),
in each case as to which the following conditions have been satisfied:

                                   (i)               immediately before and
after giving effect thereto, no Default or Event of Default shall exist;

                                   (ii)              immediately before and
after giving effect thereto, all of the representations and warranties contained
in the Loan Documents shall be true and correct except as the

-48-

 

--------------------------------------------------------------------------------


context thereof otherwise requires and except for those representations and
warranties which by their terms or by necessary implication are expressly
limited to a state of facts existing at a time prior to such merger,
consolidation or acquisition, as the case may  be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;

                                   (iii)            the Borrower shall be the
surviving entity thereof or, in the event the Borrower shall not be the
surviving entity thereof, (1) such surviving entity shall be organized in a
State of the United States with substantially all of its assets and businesses
located and conducted in the United States and (2) the Administrative Agent
shall have received (A) a certificate, in form and substance satisfactory to the
Administrative Agent, (x) attaching a true and complete copy of each agreement,
instrument or other document effecting such merger, consolidation or
acquisition, together with an agreement signed on behalf of such surviving
entity pursuant to which such surviving entity shall have expressly assumed all
of the indebtedness, liabilities and other obligations of the Borrower under the
Loan Documents, each of which shall be in form and substance satisfactory to the
Administrative Agent, and (y) certifying that such merger, consolidation or
acquisition has been consummated in accordance with such agreements, instruments
or other documents referred to in the immediately preceding clause (x), and (B)
such documents, legal opinions and certificates as the Administrative Agent
shall reasonably request relating to the organization, existence and, if
applicable, good standing of such surviving entity, the authorization of such
merger, consolidation or acquisition and any other legal matters relating to
such surviving entity, the assumption agreement referred to in the immediately
preceding clause (x) or such merger, consolidation or acquisition.

                                   (iv)            immediately after giving
effect thereto, the total consideration to be paid by the Borrower to or for the
account of any Person (other than the Material Subsidiaries of the Borrower) in
connection therewith, when added to the total consideration paid by the Borrower
and the Material Subsidiaries to or for the account of any Person (other than
the Borrower and the Material Subsidiaries) in connection with all mergers,
consolidations and acquisitions permitted under Sections 8.2(e) and 8.2(f)
during the period from the Agreement Date through and including the date
thereof, and all loans, advances, investments and other arrangements outstanding
at such time and permitted under Section 8.3, shall not exceed 15% of Material
Total Assets as of the most recently completed fiscal quarter, and

                                   (v)             the Administrative Agent and
the Lenders shall have received a certificate duly signed by a duly authorized
officer of the Borrower identifying the Person to be merged with or into,
consolidated with, or acquired by, the Borrower, and certifying as to each of
the matters set forth in subclauses (i) through (iv) of this clause (f).


SECTION 8.3           LOANS, ADVANCES, ETC.

                         The Borrower shall not, at any time, make any loan or
advance to, or enter into any arrangement for the purpose of providing funds or
credit to, any Person, or permit any of the Material Subsidiaries so to do,
other than (i) provided that immediately before and after giving effect thereto,
no Default or Event of Default shall exist, loans or advances to Cleco
Corporation and to any of the Material Subsidiaries and (ii) other loans,
advances or arrangements the total outstanding amount of which, when added to
the total consideration paid by the Borrower and the Material Subsidiaries in
connection with all mergers, consolidations and acquisitions of or by the
Borrower and the Material Subsidiaries during the period from the Agreement Date
through and including the date thereof, shall not exceed 15% of Material Total
Assets as of the most recently completed fiscal quarter.

-49-

--------------------------------------------------------------------------------


 


SECTION 8.4           AMENDMENTS, ETC. OF CERTAIN AGREEMENTS

                         The Borrower shall not enter into or agree to any
amendment, modification or waiver, or permit any of the Material Subsidiaries so
to do, of any term or condition of the CLECO Mortgage or the Employee Stock
Ownership Plan (other than amendments and modifications described in the
certificate delivered pursuant to Section 5.5 or required by tax laws to
maintain the Employee Stock Ownership Plan's qualified status under Section
401(a) of the Code and any adoptive instruments or other agreements providing
for the participation in the Employee Stock Ownership Plan by the Borrower's
affiliates), which amendment, modification or waiver could, in the reasonable
opinion of the Administrative Agent, adversely affect the interests of the
Lenders under the Loan Documents.


ARTICLE 9.    EVENTS OF DEFAULT

The following shall each constitute an "Event of Default" hereunder:

                         (a)             the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; or

                         (b)            the Borrower shall fail to pay any
interest on any Loan or on any reimbursement obligation in respect of any LC
Disbursement or any fee, commission or any other amount (other than an amount
referred to in clause (a) of this Article) payable under any Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days; or

                         (c)             the Borrower shall fail to observe or
perform any covenant or agreement contained in Sections 7.3, 7.11, 7.12, 7.13 or
Article 8; or

                         (d)            the Borrower shall fail to observe or
perform any other term, covenant, or agreement contained in any Loan Document
and such failure or event shall have continued unremedied for a period of 30
days after the Borrower shall have obtained knowledge of such failure or event;
or

                         (e)             any representation or warranty made in
any Loan Document or deemed made by the Borrower pursuant to Section 6.1, or in
any certificate, report (other than an auditor's report), opinion (other than an
opinion of counsel), or other document delivered or to be delivered pursuant
thereto, shall prove to have been incorrect or misleading (whether because of
misstatement or omission) in any material respect when made; or

                         (f)              the Borrower or any Material
Subsidiary shall fail to make any payment (whether of principal, interest or
otherwise and regardless of amount) in respect of any Material Obligations, when
and as the same shall become due and payable (after giving effect to any
applicable grace period);

                         (g)             any event or condition occurs that
results in any Material Obligations of the Borrower or any Material Subsidiary
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Obligations or any trustee or agent on
its or their behalf to cause any Material Obligations to become due prior to
their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
or payment date (in each case after giving effect to any applicable cure
period), provided that this clause (g) shall not apply to secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness or any intercompany Indebtedness;

-50-

 

--------------------------------------------------------------------------------


                         (h)             the Borrower or any of the Material
Subsidiaries shall (i) suspend or discontinue its business, (ii) make an
assignment for the benefit of creditors, (iii) generally not pay its debts as
such debts become due, (iv) admit in writing its inability to pay its debts as
they become due, (v) file a voluntary petition in bankruptcy, (vi) become
insolvent (however such insolvency shall be evidenced), (vii) file any petition
or answer seeking for itself any reorganization, arrangement, composition,
readjustment of debt, liquidation or dissolution or similar relief under any
present or future statute, law or regulation of any jurisdiction, (viii)
petition or apply to any tribunal for any receiver, custodian or any trustee for
any substantial part of its Property, (ix) be the subject of any such proceeding
filed against it which remains undismissed for a period of 45 days, (x) file any
answer admitting or not contesting the material allegations of any such petition
filed against it or any order, judgment or decree approving such petition in any
such proceeding, (xi) seek, approve, consent to, or acquiesce in any such
proceeding, or in the appointment of any trustee, receiver, sequestrator,
custodian, liquidator, or fiscal agent for it, or any substantial part of its
Property, or an order is entered appointing any such trustee, receiver,
custodian, liquidator or fiscal agent and such order remains in effect for 45
days, or (xii) take any formal action for the purpose of effecting any of the
foregoing or looking to the liquidation or dissolution of the Borrower or such
Material Subsidiary, as the case may be; or

                         (i)              an order for relief is entered under
the United States bankruptcy laws or any other decree or order is entered by a
court having jurisdiction (i) adjudging the Borrower or any of the Material
Subsidiaries bankrupt or insolvent, (ii) approving as properly filed a petition
seeking reorganization, liquidation, arrangement, adjustment or composition of
or in respect of the Borrower or any of the Material Subsidiaries under the
United States bankruptcy laws or any other applicable Federal or state law,
(iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or any of the Material
Subsidiaries or of any substantial part of the Property thereof, or (iv)
ordering the winding up or liquidation of the affairs of the Borrower or any of
the Material Subsidiaries, and any such decree or order continues unstayed and
in effect for a period of 45 days; or

                         (j)              judgments or decrees against the
Borrower or any of the Material Subsidiaries aggregating in excess of
$10,000,000 (which shall not be fully covered by insurance after taking into
account any applicable deductibles) shall remain unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of at least 30 days; or

                         (k)             any Loan Document shall cease, for any
reason, to be in full force and effect or the Borrower shall so assert in
writing or shall disavow any of its obligations thereunder; or

                         (l)              an ERISA Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

                         (m)           a Change in Control shall occur or a
change in control or any similar circumstance which, under the Indenture
(including any supplemental indentures thereto) results in an obligation of the
Borrower to prepay, purchase, offer to purchase, redeem or defease in excess of
$5,000,000 of Indebtedness thereunder.

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) of this Article 9, the Aggregate Commitments shall immediately
and automatically terminate and the Loans, all accrued and unpaid interest
thereon and all other amounts owing under the Loan Documents shall immediately
become due and payable, and the Administrative Agent may, and, upon the
direction of the Required Lenders shall, exercise any and all remedies and other
rights provided in the Loan Documents, and (b) if such event is any other Event
of Default, any or all of the following actions may be taken: (i) with the

-51-

--------------------------------------------------------------------------------


consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice to the Borrower, declare the
Aggregate Commitments to be terminated forthwith, whereupon the Aggregate
Commitments shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Borrower, declare the Loans,
all accrued and unpaid interest thereon, and all other amounts owing under the
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, and the Administrative Agent may, and upon
the direction of the Required Lenders shall, exercise any and all remedies and
other rights provided pursuant to the Loan Documents.  Except as otherwise
provided in this Section, presentment, demand, protest and all other notices of
any kind are hereby expressly waived.  The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.

In the event that the Aggregate Commitments shall have been terminated or the
Loans, accrued and unpaid interest thereon and all other amounts owing under the
Loan Documents shall have been declared due and payable pursuant to the
provisions of this Section, any funds received by the Administrative Agent and
the Lenders from or on behalf of the Borrower shall be applied by the
Administrative Agent and the Lenders in liquidation of the Loans and the
obligations of the Borrower under the Loan Documents in the following manner and
order: (i) first, to the payment of interest on, and then the principal portion
of, any Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower; (ii) second, to the payment of any fees or expenses due
to the Administrative Agent from the Borrower hereunder, (iii) third, to
reimburse the Administrative Agent and the Lenders for any expenses (to the
extent not paid pursuant to clause (ii) above) due from the Borrower pursuant to
the provisions of Section 11.4; (iv) fourth, to the payment of accrued Facility
Fees, Term‑Out Fees, LC Fees and all other fees, expenses and amounts due under
the Loan Documents (other than principal of, and interest on, the Loans); (v)
fifth, to the payment of interest due on the Loans; (vi) sixth, to the payment
of principal outstanding on the Loans, pro rata according to each Lender's
aggregate outstanding Loans; and (vii) seventh, to the payment of any other
amounts owing to the Administrative Agent and the Lenders under any Loan
Document.


ARTICLE 10.  THE ADMINISTRATIVE AGENT


SECTION 10.1       APPOINTMENT

                         Each Credit Party hereby irrevocably designates and
appoints BNY as the Administrative Agent of such Credit Party under the Loan
Documents and each such Credit Party hereby irrevocably authorizes BNY, as the
Administrative Agent for such Credit Party, to take such action on its behalf
under the provisions of the Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in any Loan Document, (i) the Administrative Agent shall not have any
duties or responsibilities other than those expressly set forth therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent and (ii) none of
the Syndication Agent, the Documentation Agent, the Managing Agent or the
Co‑Agents shall have any duty or obligation under the Loan Documents.

 

-52-

--------------------------------------------------------------------------------


 


SECTION 10.2       DELEGATION OF DUTIES

                         The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents or attorneys‑in‑fact and shall be
entitled to rely upon the advice of counsel concerning all matters pertaining to
such duties.


SECTION 10.3       EXCULPATORY PROVISIONS

                         Neither the Administrative Agent nor any of its Related
Parties shall be (i) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with the Loan Documents (except the
Administrative Agent for its own gross negligence or willful misconduct) or (ii)
responsible in any manner to any Credit Party for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in the Loan Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, the Loan Documents or for the value,
validity, effectiveness, genuineness, perfection, enforceability or sufficiency
of any of the Loan Documents or for any failure of the Borrower or any other
Person to perform its obligations thereunder.  The Administrative Agent shall
not be under any obligation to any Credit Party to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents, or to inspect the properties, books or
records of the Borrower.  The Administrative Agent shall not be under any
liability or responsibility whatsoever, as Administrative Agent, to the Borrower
or any other Person as a consequence of any failure or delay in performance, or
any breach, by any Lender of any of its obligations under any of the Loan
Documents.


SECTION 10.4       RELIANCE BY ADMINISTRATIVE AGENT

                         The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, opinion, letter, cablegram, telegram, fax,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may treat each
Credit Party, or the Person designated in the last notice filed with it under
this Section, as the holder of all of the interests of such Credit Party in its
Loans, participations in Letters of Credit and in its Notes until written notice
of transfer, signed by such Credit Party (or the Person designated in the last
notice filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.  The
Administrative Agent shall not be under any duty to examine or pass upon the
validity, effectiveness, enforceability, perfection or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under the Loan Documents in accordance with a request or direction of
the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Credit Parties and
all future holders of the Notes.

 

-53-

--------------------------------------------------------------------------------


 


SECTION 10.5       NOTICE OF DEFAULT

                         The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice thereof from a Credit Party
or the Borrower.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall promptly give notice thereof to the
Credit Parties and the Borrower.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders, provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Credit Parties.


SECTION 10.6       NON RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

                         Each Credit Party expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter, including any review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Credit Party.  Each Credit Party represents to the Administrative Agent
that it has, independently and without reliance upon the Administrative Agent or
any other Credit Party, and based on such documents and information as it has
deemed appropriate, made its own evaluation of and investigation into the
business, operations, Property, financial and other condition and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement.  Each Credit Party also represents that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, evaluations and decisions in
taking or not taking action under any Loan Document, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Credit Parties by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Credit Party with any credit or other information concerning the business,
operations, Property, financial and other condition or creditworthiness of the
Borrower which may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys in fact or affiliates.


SECTION 10.7       ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

                         BNY and its Related Parties may make loans to, accept
deposits from, issue letters of credit for the account of, and generally engage
in any kind of business with, the Borrower as though BNY were not Administrative
Agent hereunder.  With respect to the Commitment and Loans made or renewed by
BNY and the Note issued to BNY, BNY shall have the same rights and powers under
the Loan Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms "Lender" and "Lenders" shall in each
case include BNY.


SECTION 10.8       SUCCESSOR ADMINISTRATIVE AGENT

                         If at any time the Administrative Agent deems it
advisable, in its sole discretion, it may submit to each of the Lenders a
written notice of its resignation as Administrative Agent under the Loan
Documents, such resignation to be effective upon the earlier of (i) the written
acceptance of the duties of the Administrative Agent under the Loan Documents by
a successor Administrative Agent and (ii) on the 30th day after the date of such
notice.  Upon any such resignation, the Required Lenders shall have the right to
appoint from among the Lenders a successor Administrative Agent.  If no
successor

 

-54-

--------------------------------------------------------------------------------


Administrative Agent shall have been so appointed by the Required Lenders and
accepted such appointment in writing within 30 days after the retiring
Administrative Agent's giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and with the consent of the
Borrower, such consent not to be unreasonably withheld and not to be required
during the existence of an Event of Default, appoint a successor Administrative
Agent, which successor Administrative Agent shall be a commercial bank organized
under the laws of the United States or any State thereof and having a combined
capital, surplus, and undivided profits of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent's
rights, powers, privileges and duties as Administrative Agent under the Loan
Documents shall be terminated.  The Borrower and the Lenders shall execute such
documents as shall be necessary to effect such appointment.  After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
the Loan Documents shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Loan Documents. 
If at any time there shall not be a duly appointed and acting Administrative
Agent, the Borrower agrees to make each payment due under the Loan Documents
directly to the Lenders entitled thereto during such time.


ARTICLE 11.  OTHER PROVISIONS


SECTION 11.1       AMENDMENTS AND WAIVERS

                         (a)             No failure or delay by any Credit Party
in exercising any right or power under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Credit Parties under the
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

                         (b)            Neither any Loan Document nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders, provided that no such agreement shall (i) increase any
Commitment of any Lender without the written consent of such Lender or increase
the Aggregate Commitments (except as provided in Section 2.5(d), (ii) reduce the
principal amount of any Loan or any reimbursement obligation with respect to a
LC Disbursement, or reduce the rate of any interest, or reduce any fees, payable
under the Loan Documents, without the written consent of each Credit Party
affected thereby, (iii) postpone the date of payment at stated maturity of any
Loan or the date of payment of any reimbursement obligation with respect to an
LC Disbursement, any interest or any fees payable under the Loan Documents, or
reduce the amount of, waive or excuse any such payment, or postpone the stated
termination or expiration of the Commitments without the written consent of each
Credit Party affected thereby, (iv) change any provision hereof in a manner that
would alter the pro rata sharing of payments required by Section 3.2(b) or the
pro rata reduction of Commitments required by Section 2.5(c) or the pro rata
funding of Revolving Credit Loans required by Section 2.3(b), without the
written consent of each Credit Party affected thereby, (v) change any of the
provisions of this Section or the definition of the term "Required Lenders" or
any other

 

-55-

--------------------------------------------------------------------------------


provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, or change the currency in which Loans are to be made,
Letters of Credit are to be issued or payment under the Loan Documents are to be
made, or add additional borrowers without the written consent of each Lender,
and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as applicable.


SECTION 11.2       NOTICES

                         Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

                         (a)             if to the Borrower, to it at 2030
Donahue Ferry Road, Pineville, LA 71360 5226; Attention: Michael Sawrie
(Telephone: (318) 484‑7589; Facsimile: (318) 484‑7697);

                         (b)            if to the Administrative Agent, or BNY
as Issuing Bank, to it at Agency Funding Administration, One Wall Street, 18th
Floor, New York, New York 10286, Attention of: Sandra Morgan, Agency Function
Administration, 18th Floor, (Telephone No. (212) 635‑4692); Facsimile No. (212)
635‑6365 or 6366 or 6367, with a copy to The Bank of New York, at Energy
Industries Division, One Wall Street, 19th Floor, New York, New York 10286,
Attention of: Cynthia Howells (Telephone No. (212) 635‑7889; Facsimile No. (212)
635‑7924); and

                         (c)             if to any other Credit Party, to it at
its address (or facsimile number) set forth in its Administrative Questionnaire;

provided that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.5, 2.6 or
2.7 shall not be effective until received.  Any party to a Loan Document may
rely on signatures of the parties thereto which are transmitted by facsimile or
other electronic means as fully as if originally signed.  Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


SECTION 11.3       SURVIVAL

                         All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any LC
Disbursement or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.10,
2.11, 2.12, 2.13, 11.4, 11.10 and 11.11 and Article 10 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the LC Disbursements, the
expiration or

 

-56-

--------------------------------------------------------------------------------


termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.


SECTION 11.4       EXPENSES; INDEMNITY; DAMAGE WAIVER

                         (a)             The Borrower shall pay (i) all
reasonable out‑of‑pocket costs and expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
each Loan Document or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated thereby shall be
consummated), (ii) all reasonable out‑of‑pocket costs and expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable out‑of‑pocket costs and expenses incurred by any Credit Party,
including the reasonable fees, charges and disbursements of any counsel for any
Credit Party and any expert witness fees, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out‑of‑pocket costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

                         (b)            The Borrower shall indemnify each Credit
Party and each Related Party thereof (each such Person being called an
"Indemnified Party") against, and hold each Indemnified Party harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnified Party,
incurred by or asserted against any Indemnified Party arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the transactions contemplated by the Loan Documents, (ii)
any Loan or Letter of Credit or the use of the proceeds thereof including any
refusal of the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnified Party is a party thereto,
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or arising solely from claims between one
such Indemnified Party and another such Indemnified Party.

                         (c)             To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as applicable, an
amount equal to the product of such unpaid amount multiplied by a fraction, the
numerator of which is the sum of such Lender's unused Commitments plus the
outstanding principal balance of such Lender's Loans and the denominator of
which is the sum of the unused Commitments plus the outstanding principal
balance of all Lenders Loans (in each case determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, in the event
that no Lender shall have any unused Commitments or outstanding Loans at such
time, as of the last time at which any Lender had any unused Commitments or
outstanding Loans), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability

 

-57-

--------------------------------------------------------------------------------


or related expense, as applicable, was incurred by or asserted against the
Administrative Agent or the Issuing Bank, as applicable, in its capacity as
such.

                         (d)            To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct and actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement, instrument or other document contemplated thereby, the transactions
contemplated by the Loan Documents or any Loan or any Letter of Credit or the
use of the proceeds thereof.

                         (e)             All amounts due under this Section
shall be payable promptly but in no event later than ten days after written
demand therefor.


SECTION 11.5       LENDING OFFICES

                         Each Lender shall have the right at any time and from
time to time to transfer its Loans to a different office, provided that such
Lender shall promptly notify the Administrative Agent and the Borrower of any
such change of office.  Such office shall thereupon become such Lender's
Domestic Lending Office or Eurodollar Lending Office, as the case may be,
provided, however, that no such Lender shall be entitled to receive any greater
amount under Section 2.11, 2.12 or 2.13 as a result of a transfer of any such
Loans to a different office of such Lender than it would be entitled to
immediately prior thereto unless such claim would have arisen even if such
transfer had not occurred.


SECTION 11.6       ASSIGNMENTS AND PARTICIPATIONS

                         (a)             The provisions of the Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Credit Party (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in the Loan Documents, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of any Loan Document.

                         (b)            Any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitment or obligations in
respect of its LC Exposure and the applicable Loans at the time owing to it),
provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each of the Borrower, the
Administrative Agent and the Issuing Bank must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed)),
(ii) except in the case of an assignment to a Lender or an Affiliate or an
Approved Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender's Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing.  Subject to

 

-58-

--------------------------------------------------------------------------------


acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance
Agreement, the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance Agreement, have the
rights and obligations of a Lender under the Loan Documents, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance Agreement, be released from its obligations under the
Loan Documents (and, in the case of an Assignment and Acceptance Agreement
covering all of the assigning Lender's rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.11, 2.12, 2.13 and 11.4). Any assignment
or transfer by a Lender of rights or obligations under the Loan Documents that
does not comply with this paragraph shall be treated for purposes of the Loan
Documents as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

                         (c)             The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in New York City a copy of each Assignment and Acceptance Agreement delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Revolving Credit Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Register").
The entries in the Register shall be conclusive absent clearly demonstrable
error, and the Borrower and each Credit Party may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Credit Party,
at any reasonable time and from time to time upon reasonable prior notice.

                         (d)            Upon its receipt of a duly completed
Assignment and Acceptance Agreement executed by an assigning Lender and an
assignee, the assignee's completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance Agreement and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

                         (e)             Any Lender may, without the consent of
the Borrower or any Credit Party, sell participations to one or more banks or
other entities other than the Borrower or any of its Affiliates (each such bank
or other entity being called a "Participant") in all or a portion of such
Lender's rights and obligations under the Loan Documents (including all or a
portion of its Commitment, LC Exposure, and outstanding Revolving Credit Loans
owing to it), provided that (i) such Lender's obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the Credit Parties shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of any Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.1(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.13 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9 as though it were a Lender, provided that such Participant agrees
to be subject to Section 3.2(c) as though it were a Lender.

 

-59-

--------------------------------------------------------------------------------


                         (f)              A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.12 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Lender
organized under the laws of a jurisdiction other than the United States or any
State thereof if it were a Lender shall not be entitled to the benefits of
Section 2.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.11(d) as though it were a Lender.

                         (g)             Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under the Loan
Documents to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations under the Loan Documents or substitute any
such pledgee or assignee for such Lender as a party hereto.


SECTION 11.7       COUNTERPARTS; INTEGRATION; EFFECTIVENESS

                         This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract. This Agreement and any separate letter agreements with respect
to fees payable to any Credit Party or the syndication of the credit facilities
established hereunder constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 5, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


SECTION 11.8       SEVERABILITY

                         In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


SECTION 11.9       RIGHT OF SET OFF

                         In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence of an Event of Default and the acceleration
of the obligations owing in connection with the Loan Documents, or at any time
upon the occurrence and during the continuance of an Event of Default under
clause (a) of Article 9, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent not prohibited by applicable law, to set off and apply against any
indebtedness, whether matured or unmatured, of the Borrower to such Lender, any
amount owing from such Lender to the Borrower, at, or at any time after, the
happening of any of the above mentioned events.  To the extent not prohibited by
applicable law, the aforesaid right of set off may be exercised by such Lender
against the Borrower or against any trustee in bankruptcy, custodian, debtor

 

-60-

--------------------------------------------------------------------------------


in possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor of the Borrower, or against anyone else claiming
through or against the Borrower or such trustee in bankruptcy, custodian, debtor
in possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of set
off shall not have been exercised by such Lender prior to the making, filing or
issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set off and application.


SECTION 11.10    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

                         (a)             This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

                         (b)            The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that,
to the extent permitted by applicable law, all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by applicable law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any other Credit Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, or any of its property, in the
courts of any jurisdiction.

                         (c)             The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                         (d)            Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
11.2. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 11.11    WAIVER OF JURY TRIAL

                         EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

-61-

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.12    HEADINGS

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this 364 Day Credit Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

CLECO POWER LLC

By:  /s/ Dilek Samil                                                            
Name:  Dilek Samil                                                            
Title:     Senior Vice President - Finance & CFO                

--------------------------------------------------------------------------------


THE BANK OF NEW YORK, Individually
and as Administrative Agent

By:  /s/ John N.
Watt                                                             
Name: John N. Watt                                                              
Title:    Vice
President                                                            

--------------------------------------------------------------------------------


BANK ONE, NA, Individually
and as Syndication Agent

By:  /s/ Nancy R. Barwig                                              
Name:  Nancy R. Barwig                                             
Title:     Director                                                           

--------------------------------------------------------------------------------


WESTLB AG, NEW YORK BRANCH

(formerly known as Westdeutsche Landesbank Girozentrale, New York Branch),
Individually and as Documentation Agent

By:  /s/ Salvatore Battinelli                                                
Name:  Salvatore Battinelli                                                
Title:     Managing Director Credit Department                  

By:  /s/ Duncan M. Robertson                                           
Name: Duncan M. Robertson                                            
Title:   
Director                                                                 

--------------------------------------------------------------------------------


CREDIT SUISSE FIRST BOSTON

By:   /s/ Brian T. Caldwell                                                  
Name:  Brian T. Caldwell                                                   
Title:     Director                                                       
         

By:   /s/ Peter A. Ryan                                                        
Name:  Peter A. Ryan                                                         
Title:     Vice
President                                                        

--------------------------------------------------------------------------------


REGIONS BANK

By:   /s/ Mark
Burr                                                              
Name:  Mark Burr                                                              
Title:     VP Corp Banking                                                   

--------------------------------------------------------------------------------


WHITNEY NATIONAL BANK

By:   /s/ Edgar W. Santa Cruz III                                          
Name:  Edgar W. Santa Cruz III                                           
Title:     Vice
President                                                          

--------------------------------------------------------------------------------


HIBERNIA NATIONAL BANK

By:  /s/ Kermit W. Pharris, Jr.                                                
Name:  Kermit W. Pharris, Jr.                                                
Title:     Vice
President                                                           

--------------------------------------------------------------------------------


BANK HAPOALIM B.M.

By:  /s/ Helen H. Gateson                                                      
Name:  Helen H. Gateson                                                      
Title:     Vice
President                                                           

By:  /s/ Laura Anne Raffa                                                       
Name:  Laura Anne Raffa                                                       
Title:     Senior Vice President & Corporate Manager              

 

--------------------------------------------------------------------------------

 